Exhibit 10.1

PURCHASE AND SALE AGREEMENT

By and Between

THE BANK OF NEW YORK MELLON,

as Seller

And

MIP ONE WALL STREET ACQUISITION LLC,

as Buyer

Property

1-7 Wall Street a/k/a 80 Broadway

New York, New York



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE 1 DEFINITIONS

     1  

ARTICLE 2 GENERAL TERMS

     1  

2.1

   The Transaction      1  

2.2

   Purchase Price      2  

ARTICLE 3 PERMITTED EXCEPTIONS; TITLE INSURANCE

     2  

3.1

   Sale Subject to      2  

3.2

   Title Evidence and Survey      3  

3.3

   Permitted Exceptions      4  

ARTICLE 4 APPORTIONMENTS AND PAYMENTS

     6  

4.1

   Apportionments      6  

4.2

   Taxes and Assessments      7  

4.3

   Transfer of Utilities      9  

4.4

   Rents Received After The Apportionment Date      9  

4.5

   Escalation Rents      9  

4.6

   Collection of Rents      10  

4.7

   Security Deposits      10  

4.8

   Transfer Taxes      10  

4.9

   Tax Returns      10  

4.10

   Intentionally Omitted      11  

4.11

   Transaction Expenses      11  

4.12

   Estimation of Prorations; Errors      11  

4.13

   Survival      11  

ARTICLE 5 COVENANTS REGARDING THE PROPERTY

     11  

5.1

   Maintenance of the Property      11  

ARTICLE 6 REPRESENTATIONS AND WARRANTIES OF BUYER

     14  

6.1

   Generally      14  

6.2

   Closing Conditions; Survival of Representations and Warranties      15  

ARTICLE 7 REPRESENTATIONS AND WARRANTIES OF SELLER

     16  

7.1

   Generally      16  

7.2

   Property Representations      17  

7.3

   Closing Conditions; Survival of Representations and Warranties      18  

7.4

   Knowledge of Buyer and Seller      20  

7.5

   Limitations on Liability      20  

 

i



--------------------------------------------------------------------------------

ARTICLE 8 CLOSING DATE

     21  

8.1

   Closing      21  

8.2

   Seller’s Post-Closing Occupancy      21  

ARTICLE 9 CLOSING DOCUMENTS

     22  

9.1

   Closing      22  

9.2

   Further Assurances      22  

ARTICLE 10 NOTICES

     22  

ARTICLE 11 BROKER

     23  

ARTICLE 12 DEFAULTS; REMEDIES

     24  

12.1

   Buyer’s Default      24  

12.2

   Seller’s Default      24  

ARTICLE 13 CASUALTY; CONDEMNATION

     25  

13.1

   Casualty      25  

13.2

   Condemnation      27  

13.3

   General Obligations Law      27  

ARTICLE 14 AS-IS; WHERE-IS; DISCLAIMER; WAIVER OF CLAIMS

     27  

14.1

   Disclaimers; As-Is      27  

14.2

   Acceptance of Closing Documents; Waivers      29  

14.3

   Survival      29  

ARTICLE 15 CONFIDENTIALITY

     30  

15.1

   Confidentiality      30  

ARTICLE 16 ESCROW

     30  

16.1

   Escrow Terms      30  

16.2

   Duties of the Escrow Agent      30  

16.3

   Disputes      31  

16.4

   Escrow Agent/Seller Relationship      32  

16.5

   Execution by Escrow Agent      32  

ARTICLE 17 MISCELLANEOUS

     32  

17.1

   Entire Agreement      32  

17.2

   Modification      32  

17.3

   Binding Agreement      33  

17.4

   Assignment      33  

 

ii



--------------------------------------------------------------------------------

17.5

   No Press Releases      33  

17.6

   Illegality      33  

17.7

   Choice of Law      34  

17.8

   Construction      34  

17.9

   Agreements Enforceable Against Named Parties Only      34  

17.10

   Ambiguities      34  

17.11

   Sales Tax      34  

17.12

   Expenses      35  

17.13

   Counterparts; PDF      35  

17.14

   Waiver of Trial by Jury      35  

17.15

   Third Party Beneficiaries      35  

17.16

   Jurisdiction      35  

17.17

   No Recording      36  

17.18

   Not an Offer      36  

17.19

   Failure of Deposit      36  

17.20

   No Waiver      36  

17.21

   No Survival      37  

17.22

   Tax Free Exchange      37  

17.23

   Patriot Act      37  

 

SCHEDULES    Schedule 1    Definitions Schedule 2.1    Property Description
Schedule 2.2.1    Seller’s Wiring Instructions Schedule 2.2.2    Escrow Agent’s
Wiring Instructions Schedule 3.3.1    Specific Permitted Exceptions Schedule
5.1.8    Service Contracts Schedule 9.1.1    Seller’s Closing Documents Schedule
9.1.2    Buyer’s Closing Documents EXHIBITS    Exhibit A    Form of Deed Exhibit
B    Intentionally Omitted Exhibit C    Intentionally Omitted Exhibit D   
Intentionally Omitted Exhibit E    Seller’s Lease for Post-Closing Occupancy
Exhibit F-1    Form of Tenant Estoppel Certificate Exhibit F-2    Form of Seller
Estoppel Certificate Exhibit G    Form of FIRPTA Certificate Exhibit H-1    Form
of Assignment and Assumption of Leases Exhibit H-2    Form of Assignment and
Assumption of Assumed Contracts, Licenses and Permits and Indemnity Exhibit I   
Form of Notice to Tenants Exhibit J    Patriot Act Disclosures Exhibit K    Bill
of Sale

 

iii



--------------------------------------------------------------------------------

PURCHASE AND SALE AGREEMENT

THIS AGREEMENT, dated as of May 20, 2014 (the “Effective Date”), is entered into
by and between THE BANK OF NEW YORK MELLON (“Seller”) and MIP ONE WALL STREET
ACQUISITION LLC (“Buyer”).

WHEREAS, Seller is the owner of the Property (as herein defined); and

WHEREAS, Seller desires to sell to Buyer, and Buyer desires to purchase from
Seller, all of Seller’s right, title and interest in and to the Property.

NOW THEREFORE, subject to the terms and conditions of this Agreement, for and in
consideration of the sum of Ten Dollars ($10.00) and other good and valuable
consideration, including the mutual covenants and agreements set forth herein,
the receipt and legal sufficiency of which are hereby acknowledged, the parties
hereto agree as follows:

ARTICLE 1

DEFINITIONS

For purposes of this Agreement, all capitalized terms and certain other terms
used herein shall have the respective meanings specified in Schedule I attached
hereto and made a part hereof.

ARTICLE 2

GENERAL TERMS

2.1 The Transaction. Seller agrees to sell, transfer, convey and assign to
Buyer, and Buyer agrees to purchase and accept from Seller, subject to the terms
and conditions of this Agreement, fee simple title in and to that certain real
property located at and commonly known as 1-7 Wall Street a/k/a 80 Broadway, New
York, New York, and as more particularly described on Schedule 2.1 attached
hereto and made a part hereof (the “Land”), together with the building and
improvements (collectively, the “Building”) located on the Land (the Building
and the Land, collectively, the “Premises”), and all of Seller’s right, title
and interest, if any, in, to and under (a) the Leases and the Security Deposits,
(b) the following intangible property, if any, owned by Seller and pertaining
exclusively to the Premises, to the extent transferable: utility contracts,
plans and specifications, engineering plans and studies, floor plans, and
landscape plans, (c) all easements, rights of way, air or development rights,
strips, gores, reservations, privileges, appurtenances, and other estates and
rights of Seller, if any, pertaining to its interest in the Premises, (d) all
right, title and interest of Seller, if any, in and to all alleys adjoining the
Premises and in and to the land lying in the bed of any street, road or avenue,
opened or proposed, in front of or adjoining its interest in the Premises to the
center line thereof, (e) subject to the terms of Section 5.1.8 hereof, all
right, title and interest of Seller, if any and to the extent transferable, in
and to the Service Contracts, (f) all right, title and interest of Seller, if
any and to the extent transferable, in and to the Licenses and Permits,
(g) subject to apportionment if required hereunder, all right, title and
interest of Seller, if any, in and to any award made for any



--------------------------------------------------------------------------------

taking by condemnation of the Premises (such taking or damages, a
“Condemnation”) or to be made in lieu thereof and in and to any unpaid award for
any Condemnation, and (h) the Personalty (collectively, the “Property”).
Notwithstanding anything to the contrary contained in this Agreement and as a
material inducement to Seller to enter into this Agreement, Buyer acknowledges
that, subject to Articles 7 and 12, neither this Agreement nor the Closing is
contingent upon any matter whatsoever except for (x) Seller’s obligation to
deliver title to the Property in the manner provided in this Agreement and to
perform all of its other material obligations hereunder and (y) Seller’s
covenants and obligations that are a condition to Closing as expressly set forth
in this Agreement.

2.2 Purchase Price.

2.2.1 The “Purchase Price” for the Property is $585,000,000. The Purchase Price,
subject to apportionments to be made as provided in this Agreement, shall be
payable as follows: (i) concurrently with its execution and delivery hereof,
Buyer shall cause an amount equal to $59,500,000 to be held in escrow pursuant
to the applicable terms and provisions of Article 16 hereof (the “Deposit”), and
(ii) at the Closing, the balance in cash (by wire transfer) as directed by
Seller in writing. Seller may direct, among other things, that Buyer pay a
portion of the Purchase Price at the Closing, in an amount or amounts specified
by Seller, to persons or entities other than Seller for Seller’s purposes,
including to the Title Company for the removal of certain encumbrances on the
Property and to the appropriate taxing authorities in payment of Transfer Taxes.
Seller’s wiring instructions are set forth on Schedule 2.2.1 attached hereto and
made a part hereof.

2.2.2 (a) The parties agree that the Deposit may be deposited into escrow with
Escrow Agent by bank wire in accordance with this Section 2.2.2(a). The Deposit
is to be invested and held in escrow by Escrow Agent pursuant to the terms and
provisions of Article 16 hereof. Escrow Agent’s wiring instructions are set
forth on Schedule 2.2.2 attached hereto and made a part hereof.

(b) Buyer acknowledges that in the event the Closing occurs under this
Agreement, the Deposit shall be credited against the Purchase Price and any
interest earned on the Deposit shall be paid to Seller (without credit against
the Purchase Price). In the event this Agreement shall be terminated, any
interest earned on the Deposit shall accrue to the benefit of the party entitled
to receive the Deposit.

ARTICLE 3

PERMITTED EXCEPTIONS; TITLE INSURANCE

3.1 Sale Subject to. Seller shall convey, and Buyer shall accept, title to the
Property, subject only to (a) the Permitted Exceptions and (b) ALTA standard
printed exceptions other than those that can be removed by the title affidavit
of Seller to be provided pursuant to the terms hereof.

 

2



--------------------------------------------------------------------------------

3.2 Title Evidence and Survey.

3.2.1 Buyer acknowledges receipt from Seller of a title insurance report and
commitment for an owner’s title insurance policy from the Title Company
(collectively, the “Commitment”), and a copy of the Survey. Promptly after the
issuance of any updates or revisions to the Commitment, Buyer shall cause copies
thereof to be furnished to Seller’s attorney, together with a written statement
(a “Supplemental Title Objection Notice”) setting forth any title exceptions
that are not Permitted Exceptions (collectively, the “Non-Permitted
Exceptions”), appearing on such revisions or updates (the Commitment and any
updates and revisions thereto, collectively, the “Report”). Notwithstanding
anything to the contrary contained herein, Seller shall (i) eliminate any and
all of the Non-Permitted Exceptions that may be removed by the payment of a
liquidated sum of money (“Monetary Liens”) not in excess of $2,000,000 (the
“Removal Amount”), in the aggregate (except in the case of clause (ii) below in
which case there shall be no monetary limit upon the amount to be paid by Seller
for the removal of such Non-Permitted Exceptions), and (ii) (a) remove any
Non-Permitted Exceptions voluntarily caused to be filed of record, or consented
to or approved, by Seller, and (b) remove any mortgages, judgments or other
liens (including mechanics or other statutory liens) upon the Property created
by, consented to or approved by, or as a result of the acts or omissions of
Seller. In no event shall Seller have any obligation to discharge, remove or
cause to be removed of record any Violations (as hereinafter defined) or to
cause to be closed any open permit applications; provided, however, that in
connection with any Violations or open permit applications of record as of the
Effective Date, Seller shall pay all fines and penalties assessed against the
Property by reason of such Violations or applications, unless the cure of such
Violations or the closure of any open permit applications is the responsibility
of a Tenant pursuant to its Lease. Seller shall have the right to adjourn the
Closing Date, from time to time, up to forty-five (45) days in the aggregate for
the purpose of removing/eliminating such Non-Permitted Exceptions required to be
removed/eliminated pursuant to the terms hereof. Notwithstanding the foregoing
or anything herein to the contrary, if the removal of any mechanics’ or
materialmen’s liens filed against the Property is the responsibility of a Tenant
pursuant to the terms of the Leases, Seller shall promptly deliver a notice to
Tenant with respect thereto and shall use reasonable efforts (without the
commencement or prosecution by Seller of an action or proceeding against a
Tenant with respect thereto) to cause a Tenant to promptly remove or bond such
mechanics’ or materialmen’s lien and otherwise perform its obligations under its
Lease with respect thereto. Seller shall have no liability, nor shall Buyer be
entitled to any abatement or reduction of the Purchase Price or delay or
adjournment of the Closing, if such Tenant fails to comply with such obligations
under its Lease. Seller shall promptly deliver to Buyer a copy of any such
notice delivered by Seller to such Tenant.

3.2.2 In the event that there exist Non-Permitted Exceptions which Seller is not
required to remove pursuant to the terms hereof and Seller elects, by written
notice to Buyer not less than ten (10) Business Days prior to the Closing Date,
not to remove such Non-Permitted Exceptions, Buyer shall elect within five
(5) Business Days after receipt of Seller’s above notice to either (i) not
consummate the transactions contemplated hereby, in which event this Agreement
shall be terminated and of no further force and effect, the Deposit, together
with Buyer’s Title Costs, shall be returned to Buyer, and thereafter neither of
the parties hereto shall have any rights or obligations to the other hereunder,
except as may be expressly provided herein to survive the termination of this
Agreement, or (ii) consummate the transactions contemplated

 

3



--------------------------------------------------------------------------------

hereby subject to such Non-Permitted Exceptions and proceed to Closing without
an abatement of the Purchase Price. Notwithstanding the foregoing, in the event
there are Monetary Liens, then Buyer shall have the right to receive a credit
against the Purchase Price in the aggregate amount of such Monetary Liens up to
the Removal Amount. Buyer’s failure to timely make such election shall be deemed
an election to proceed pursuant to clause “(ii)” above. In addition, Buyer shall
not be entitled to object to, and shall be deemed to have approved, any liens,
encumbrances or other title exceptions (a) which the Title Company is willing to
omit as exceptions to title at no additional cost to Buyer (or with Seller
agreeing to cover any such cost), or (b) which will be extinguished upon the
transfer of the Property to Buyer.

3.2.3 If a search of the title discloses judgments, bankruptcies or other
similar returns against other persons having names the same as or similar to
Seller, Seller, on request by Buyer or the Title Company, shall deliver to Buyer
and/or Buyer’s title insurance companies affidavits certifying that such
judgments, bankruptcies or other returns are not against Seller.

3.2.4 Seller agrees to execute, acknowledge and deliver any standard and
customary owner’s title affidavit at Closing in the form reasonably required by
the Title Company and reasonably approved by Seller.

3.2.5 Any unpaid taxes, water charges, sewer rents, vault charges and
assessments with respect to the Property, together with interest and penalties
thereon to a date not less than three (3) Business Days following the Closing
Date (in each case subject to any applicable apportionment), any Monetary Liens
(up to the Removal Amount) and any mortgages or other liens created by Seller
upon the Property, which can be, and are required hereunder to be, satisfied by
payment of a liquidated amount and judgments against Seller which Seller is
obligated to pay and discharge pursuant to the terms hereof, together with the
cost of recording or filing any instruments necessary to discharge such liens
and such judgments, may be paid out of the proceeds of the money payable at the
Closing to Seller. Upon request of Seller, made at least two (2) Business Days
prior to the Closing, Buyer shall provide at the Closing separate certified
checks or bank checks for the foregoing payable to the order of the Title
Company or the holder of any such lien, charge or judgment, or a wire transfer
of federal funds as such party shall direct, in an aggregate amount not to
exceed the balance of the Purchase Price, as adjusted for apportionments
required under this Agreement, at the Closing.

3.3 Permitted Exceptions. “Permitted Exceptions” means:

3.3.1 all matters set forth on Schedule 3.3.1 hereof;

3.3.2 zoning, environmental, municipal, building and all other Laws applicable
to the ownership, use or development of, or the right to maintain or operate the
Premises;

3.3.3 the state of facts shown on the Survey;

3.3.4 subject to the terms of Section 3.2 above, the state of facts that an
accurate update of the Survey or a personal inspection of the Premises would
show, provided that any such change in facts from the last date of the Survey
shall not materially adversely affect the insurability of title, or use of the
Building for its current use (unless such change in facts is

 

4



--------------------------------------------------------------------------------

otherwise a Permitted Exception) and does not evidence a breach of Seller’s
covenants set forth herein;

3.3.5 liens for unpaid taxes, assessments, charges, rents and any other
governmental charges with respect to the Property, which are not yet due and
payable and are apportioned in accordance with the provisions of Article 4
hereof;

3.3.6 the Existing Leases, subleases, if any, and New Leases entered into in
accordance with this Agreement, it being agreed that such Leases and tenancies
may be terminated by Seller between the Effective Date and the Closing because
of defaults, or due to the expiration of the term;

3.3.7 any liens (including Monetary Liens not exceeding the Removal Amount) in
accordance with Section 3.2.1 and Section 3.2.5, which Seller is required to
remove or eliminate pursuant to the terms of this Agreement), provided that
Seller shall remove same at Closing or give Buyer a credit in the aggregate
amount of such liens, and that the Title Company will omit the same from Buyer’s
title insurance policy;

3.3.8 possible lack or revocability of the right, if any, to maintain or use or
receive value for any vaults, marquees, stoops, awnings, signs and sidewalk
openings provided the same shall not prohibit or materially adversely affect the
use of any portion of the Building for its current use, or the insurability of
title;

3.3.9 possible minor projections and/or encroachments of retaining walls,
foundations, stoops, areas, steps, sills, trim, cornices, standpipes, fire
escapes, coal chutes, casings, ledges, water tables, lintels, porticos,
keystones, windows, hedges, copings, cellar doors, sidewalk elevators, fences,
fire escapes and the like, or similar projections or objects upon, under or
above any adjoining buildings and/or streets or avenues or those belonging to
adjoining premises which encroach upon the Property and are not shown on the
Survey, or within any set-back areas and not shown on the Survey, provided the
same do not have a material adverse effect on the use of the Building for its
current use, the insurability of title; and minor variations between the lines
of record title and fences, retaining walls, hedges, and the like;

3.3.10 So long as the Title Company shall omit the same from Buyer’s and its
lender’s policies, any financing statements, chattel mortgages, conditional
bills of sale or other form of security interest against personalty not owned by
Seller, no longer located on the Property or filed more than five (5) years
prior to the Closing (and not timely renewed);

3.3.11 any and all notes or notices of any violation of law or municipal
ordinances, orders or requirements affecting the Property (“Violations”) or open
permit applications which, in either case, excluding any fines or penalties in
connection therewith which Seller shall pay or remove prior to Closing, and are
noted in or issued by any federal, state, county or municipal department,
agency, authority or bureau having or asserting jurisdiction (each, a
“Governmental Authority;

3.3.12 liens for unpaid franchise, corporate, transfer, license, estate,
inheritance or other similar taxes of any person or entity previously in the
chain of title, provided that the

 

5



--------------------------------------------------------------------------------

Title Company shall agree to insure without additional premium to Buyer against
collection of the same out of the Property;

3.3.13 the rights, if any, of any Governmental Authority having or asserting
jurisdiction thereof, with respect to any vaults under the sidewalks beyond the
Building line;

3.3.14 consents of record by Seller or any former owner of the Property for the
erection of any structure or structures on, under or above any street or streets
on which the Property may abut provided such consents do not have a material
adverse effect on the insurability of title or use of the Building for its
current use;

3.3.15 rights of utility companies to lay, maintain and repair pipes, lines,
conduits, cable boxes and other installations on, under and across the Property
and any rights, easements and licenses in favor of, or agreements with any
public utility company, including, but not limited to, gas, electricity, steam,
telephone, fiber optic, cable and other telecommunication providers and private
sewer agreements provided that such consents do not have a material adverse
effect on the insurability of title, or the use of the Building for its current
use; and

3.3.16 such other matters with respect to which Buyer expressly has agreed to
take subject to or assume pursuant to the provisions of this Agreement;

ARTICLE 4

APPORTIONMENTS AND PAYMENTS

4.1 Apportionments. The following shall be apportioned between Seller and Buyer
with respect to the Property, as of the close of business of the day immediately
preceding the expiration or sooner termination date under the “Seller’s Lease”
(as defined in Section 8.2) (the “Apportionment Date”), and the net aggregate
amount thereof either shall be paid by Buyer to Seller or Seller to Buyer,
within thirty (30) days following the Apportionment Date:

(a) All Real Estate Taxes (as defined in the Seller’s Lease) shall be prorated
based on the actual current tax bill. If such tax bill has not yet been received
by the Apportionment Date, then Buyer and Seller shall estimate the Real Estate
Taxes based upon Buyer’s and Seller’s good faith estimate of the change in the
amount of the previous year’s tax bill and Buyer and Seller shall after the
Closing report the Real Estate Taxes as soon as the actual current tax bill is
available. All amounts payable for Real Estate Taxes accruing on or prior to the
Apportionment Date shall be the obligation of Seller and all amounts payable for
Real Estate Taxes accruing after the Apportionment Date shall be the obligation
of Buyer. If, by one hundred eighty (180) days after the Apportionment Date, any
additional or supplemental Real Estate Taxes are assessed against the Premises
by reason of back assessments, corrections to previous tax bills or other events
occurring prior to the Apportionment Date, Buyer and Seller shall re-prorate the
Real Estate Taxes following the Apportionment Date. Any delinquent Real Estate
Taxes on the Premises shall be paid on the Apportionment Date;

 

6



--------------------------------------------------------------------------------

(b) water rates and charges, sewer taxes and rents and electricity, steam and
other utility charges, except those required to be paid directly by Tenants and
subject to the terms of Section 4.3 hereof.

(c) fuel oil and liquid propane gas, if any, at the cost per gallon most
recently charged to Seller, based on the supplier’s measurements thereof taken
within five (5) Business Days of the Apportionment Date;

(d) Rents and other revenues derived from the Leases, if, as, and when collected
in accordance with the provisions of this Article 4, including Section 4.4;

(e) insurance proceeds received by Seller, if any, and payable to Buyer pursuant
to Article 13 hereof to the extent not applied to repair or restore the Property
in accordance with the provisions of this Agreement;

(f) charges and payments under any Assumed Contracts or permitted renewals or
replacements thereof, and any deposits made thereunder, transferred to Buyer
pursuant to this Agreement, as identified on Schedule 5.1.8;

(g) annual municipal permit and inspection fees and other fees for Licenses and
Permits assigned to Buyer, if any; and

(h) all other operating expenses with respect to the Property to the extent such
matters are customarily apportioned in connection with real estate closings of
commercial properties located in New York, New York.

4.2 Taxes and Assessments.

4.2.1 If, on the Apportionment Date, all or any portion of the Property shall be
or shall have been affected by assessments (including with respect to business
improvement districts), that are, or which may become, payable in annual
installments, of which the first installment is then a charge or lien or has
been paid or if any of the improvements to be paid for thereby are in place or
commenced, then, for purposes of this Agreement only, Seller shall pay all
installment(s) then due and owing or attributable to the period prior to the
Apportionment Date, and Buyer shall pay all remaining installments as the same
become due and payable.

4.2.2 To the extent that any refund of Real Estate Taxes, assessments (including
with respect to business improvement districts), water rates and charges, sewer
taxes and rents or any other utility made or received after the Apportionment
Date with respect to the Property is applicable to a period before the
Apportionment Date, such refund or credit shall be payable to Seller or returned
by Buyer to Seller, subject to Tenants having a right to any portion of such
refund. To the extent any refund is paid directly to Seller, Seller agrees to
promptly pay the same to Buyer to the extent that any Tenants may be entitled to
any portion of such refund (whether or not such Tenants are then in default),
unless Seller has paid such refund to the Tenants directly and Seller agrees to
indemnify Buyer and hold Buyer harmless from and against any Losses incurred by
Buyer arising from Seller’s payment to Buyer of insufficient, or nonpayment of,
funds to properly refund all Tenants for periods prior to the Apportionment Date
which are entitled to any portion of such refund. In the event any of such funds
are paid to

 

7



--------------------------------------------------------------------------------

Buyer, Buyer agrees to indemnify Seller and hold Seller harmless from and
against any Losses incurred by Seller arising from Buyer’s failure to pay any
such funds received from Seller to any Tenants which are entitled to any portion
of such refunds.

4.2.3 To the extent that any refund of Real Estate Taxes, assessments (including
with respect to business improvement districts), water rates and charges or
sewer taxes and rents made after the Apportionment Date with respect to the
Property is applicable to a period after the Apportionment Date, such refund
shall be payable to Buyer or returned by Seller to Buyer, subject to the pro
rata reasonable costs incurred in obtaining same and to Tenants having a right
to any portion of such refunds. In the event any of such funds are paid to
Seller, Seller agrees to indemnify Buyer and hold Buyer harmless from and
against any Losses incurred by Buyer arising from Seller’s failure to pay any
such funds to Buyer and to any Tenants which are entitled to any portion of such
refunds. To the extent Buyer commences or continues the pursuit of such refunds
after the Apportionment Date, Buyer agrees to indemnify Seller and hold Seller
harmless from and against all Losses incurred by Seller in the event of any
claim by any Tenant that Buyer’s (as distinguished from Seller’s) pursuit of
such refunds was inadequate or insufficient.

4.2.4 If Seller has heretofore filed or hereafter files applications for the
correction of the assessed valuation of the Property and/or has heretofore
instituted or hereafter institutes certiorari proceedings to review such
assessed valuations for any prior tax years, Seller shall have sole control of
such proceedings and Seller is hereby authorized to continue, at its sole cost
and expense, such proceedings, including the right to withdraw, compromise
and/or settle the same or cause the same to be brought on for trial and to take,
conduct, withdraw and/or settle appeals, and Buyer hereby consents to such
actions as Seller may reasonably take therein. Buyer acknowledges that Seller
has or shall file an application for the correction of the assessed valuation of
the Property for the tax year 2014/2015 and may file an application for any tax
year occurring during the term of Seller’s Lease. Except as otherwise provided
herein (i.e., rights of Tenants), any tax savings or refund for any year or
years prior to the tax year in which the Closing herein occurs and any tax
savings or refunds attributable to the period prior to the Apportionment Date,
shall belong solely to Seller, except as set forth below. Buyer or Seller, as
the case may be, shall execute all consents, receipts, instruments and documents
which may reasonably be requested in order to facilitate instituting or settling
such proceeding, as the case may be, and collecting the amount of any refund or
tax savings. The net refund of Real Estate Taxes, if any, for such fiscal tax
year in which the Apportionment Date occurs shall be divided between Seller and
Buyer in accordance with the apportionment of Real Estate Taxes pursuant to the
provisions hereof, after deducting therefrom a pro rata share of all reasonable
expenses, including reasonable attorneys’ fees reasonably and necessarily
incurred by Seller in obtaining such refund. For the avoidance of doubt, except
as otherwise expressly provided above, Seller shall not have the right to
commence or prosecute any tax proceeding affecting the period following the
Closing Date and, to the extent Seller is expressly permitted hereunder to
commence and/or prosecute any such tax proceeding, Seller shall be required to
obtain Buyer’s prior written approval of any settlement, compromise or
withdrawal of such tax proceeding which Buyer shall not unreasonably withhold or
delay. The parties shall cooperate with each other in connection with any tax
proceeding affecting the period following the Closing Date through the
expiration of the Seller Lease.

 

8



--------------------------------------------------------------------------------

4.3 Transfer of Utilities. Buyer, at its sole cost and expense, shall cause the
transfer of all utility services for the Property to Buyer’s name as of the
Apportionment Date and Seller shall cooperate with Buyer in connection
therewith. Promptly after Buyer receives a statement of such charges for the
period during which the Apportionment Date occurs, Buyer and Seller shall adjust
the apportionment made pursuant to Section 4.1(b) above to the extent necessary
for Seller to have paid such charges for the period ending on the day
immediately preceding the Apportionment Date, and Buyer to have paid such
charges for the period from and after the Apportionment Date. Buyer shall make
all required deposits on account with utility companies or on account with
municipalities and shall cooperate with Seller in having such deposits, which
are currently held by such companies and municipalities, returned to Seller, as
of the Apportionment Date. However, Seller shall be solely responsible for
obtaining the return of its own utility company deposits, if any.

4.4 Rents Received After The Apportionment Date. Subject to Section 4.6 hereof,
if Buyer or Seller, as the case may be, shall receive Rents under the Leases
after the Apportionment Date from a Tenant who is in arrears in the payment of
Rents as of the Apportionment Date under any of the Leases, the same shall be
applied as follows:

4.4.1 first, to Rents due for the calendar month in which the Apportionment Date
occurs, to be apportioned through the date prior to the Apportionment Date
between Seller and Buyer on a per diem basis;

4.4.2 next, to Rents then due and unpaid for the calendar month(s) after the
month in which the Apportionment Date occurs, to be received and retained for
the account of Buyer; and

4.4.3 last, to Rents due and unpaid for the calendar month(s) preceding the
calendar months described in clause 4.4.2 to be paid to Seller.

The parties agree to remit forthwith the amount of such past due Rents which is
collected in accordance with the foregoing. On the Apportionment Date, Seller
shall (x) furnish or cause to be furnished to Buyer a statement of prepaid and
uncollected Rents under the Leases, if any, and (y) credit or pay to Buyer any
such Rents collected by Seller which pertain to any period of time on or after
the Apportionment Date. On or before the thirtieth (30th) day of each calendar
month to occur in the period commencing with the month after the calendar month
in which Apportionment Date occurs, and ending one hundred eighty (180) days
following the Apportionment Date, Buyer shall render an accounting to Seller
with respect to Rents allocable to any extent to the period prior to the
Apportionment Date. Subject to Section 4.6 hereof, if Seller shall receive Rents
under the Leases after the Apportionment Date, the same shall be promptly
remitted to Buyer for application in the same order of priority as aforesaid.

4.5 Escalation Rents.

4.5.1 Subject to the provisions of the last sentence of this Section 4.5.1, at
the end of the fiscal year with respect to which any Additional Rent is payable
under the Leases, there shall be a calculation of the amount of such Additional
Rent to which Seller and Buyer shall be entitled pro rata, with Seller being
entitled to an amount equal to the amount of

 

9



--------------------------------------------------------------------------------

Additional Rent multiplied by a fraction, expressed as a percentage, the
numerator of which is the number of days in said fiscal year with respect to
which Additional Rent under the Leases was payable prior to the Apportionment
Date, and the denominator of which is the total number of days in said fiscal
year during which Additional Rent under the Leases was payable, and Buyer shall
be entitled to the remaining portion of such Additional Rent, provided that
there shall be deducted from Seller’s and Buyer’s shares their respective
proportionate share of any reasonable attorneys’ fees and costs and expenses of
collection thereof actually incurred. If either party shall have received
Additional Rents with respect to the Leases for such fiscal year in excess of
the amount to which it is entitled pursuant hereto, such excess shall be paid by
the party not entitled thereto to the other party promptly after such
calculation to be applied as aforesaid. Anything to the contrary contained in
this Section 4.5.1 notwithstanding, if a Tenant is in arrears in the payment of
Additional Rent under the Leases as of the Apportionment Date, the provisions of
Section 4.4 hereof shall apply.

4.6 Collection of Rents. After the Apportionment Date, Buyer shall bill Tenant
for Rents as required by the Leases and shall use commercially reasonable
efforts (excluding litigation) to collect any and all Rents due pursuant
thereto. Seller shall have the right subsequent to the Apportionment Date to
bring a legal proceeding against Tenants no longer in possession to enforce
collection of past due Rents owed to Seller by Tenant. Nothing in this
Section 4.6 or any other provision of this Agreement shall be construed as an
agreement on the part of Buyer to refrain from its right to terminate the Leases
after the Apportionment Date pursuant to its terms.

4.7 Security Deposits. From and after the Effective Date, Seller’s application
of any Security Deposits shall be limited by the provisions of Section 5.1.4
hereof. At least thirty (30) days prior to the Apportionment Date, Seller shall
furnish Buyer with a schedule certifying the unapplied portion of any Security
Deposits which both are held by Seller and shall have been theretofore deposited
by Tenants and Seller shall, within thirty (30) days following the Apportionment
Date, pay to Buyer, or credit Buyer with, the aggregate amount of such unapplied
deposits set forth on such schedule, together with all interest, if any, earned
thereon and on deposit and required to be paid to Tenants. Buyer shall indemnify
and hold Seller free and harmless from any liability to Tenants with respect to
Buyer’s holding any such Security Deposits transferred to and received by Buyer.
Seller shall indemnify and hold Buyer free and harmless from any liability to a
Tenant with respect to any Security Deposits which Seller failed to deliver to
Buyer.

4.8 Transfer Taxes. Seller shall be responsible for all real property and real
estate transfer taxes imposed by New York State and New York City in connection
with the recording of the deed to the Property and the sale, assignment,
transfer and conveyance of the Property to Buyer as contemplated by the
provisions of this Agreement (collectively, the “Transfer Taxes”). Seller may
pay the Transfer Taxes, if any, from the balance of the Purchase Price paid at
the Closing.

4.9 Tax Returns. At the Closing, Buyer and Seller shall deliver to the Title
Company the returns, questionnaires, certificates, affidavits and other
documents required in connection with the payment of the Transfer Taxes
(collectively, the “RE Tax Returns”). If the procedures required by New York
State and/or New York City require that any RE Tax Returns

 

10



--------------------------------------------------------------------------------

be filed, reviewed or approved prior to the Closing Date, Buyer and Seller shall
complete, sign and swear to the RE Tax Returns and deliver same to the Title
Company for delivery to the appropriate authority sufficiently in advance of the
Closing Date so as to permit the sale contemplated hereby to be consummated by
the Closing Date.

4.10 Intentionally Omitted.

4.11 Transaction Expenses. Buyer shall be responsible for the payment of
(i) Buyer’s legal fees, (ii) any third party professional and consulting fees
incurred by Buyer, (iii) any escrow fees, (iv) the cost of updating or
recertifying the Survey, if Buyer requests the same, (v) the cost of the owner’s
title insurance policy and any lender’s title policy, if applicable, (vi) the
cost of all endorsements, extended coverage, or upgrades to Buyer’s or any
lender’s title insurance policy, if applicable, (vii) the cost of any financing
obtained by Buyer in connection with the transaction contemplated herein,
including, without limitation, any mortgage recordation taxes and (viii) all
recording and filing fees, including, but not limited to, those in connection
with the Deed. Except as expressly provided herein, each party shall bear its
own costs and expenses, including attorney, accountant and other consultant
fees, in connection with the execution and negotiation of this Agreement and the
consummation of the transactions contemplated hereby. Seller shall pay the cost
of recording or filing any documents required to be recorded or filed in order
to deliver title to the Property in accordance with the terms of this Agreement.

4.12 Estimation of Prorations; Errors. In any case where sufficient information
is not available at the Apportionment Date to make an accurate proration, Seller
and Buyer shall reasonably estimate the proration at the Apportionment Date and
shall make a recalculation of the apportionment of the same as soon as the
necessary information becomes available, at which time Seller or Buyer, as the
case may be, promptly shall make an appropriate payment to the other based upon
such recalculation; provided, however, all prorations described in this Article
4 shall become final as of the close of business six (6) months after the
Apportionment Date, whether or not such information becomes available, except
with regard to any and all adjustments for Real Estate Taxes and assessments, as
referred to in Sections 4.2.1 and 4.5.1 of this Agreement, which shall be
handled in accordance with the terms of said Sections.

4.13 Survival. The provisions of this Article 4 and the parties’ obligations
hereunder shall survive the Closing and the Apportionment Date.

ARTICLE 5

COVENANTS REGARDING THE PROPERTY

5.1 Maintenance of the Property.

5.1.1 Between the Effective Date and the Closing (a) Seller shall maintain and
operate the Property in substantially the same manner as the Property is
currently being maintained and operated (reasonable wear and tear excepted) (it
being agreed that Seller shall not be obligated to perform any capital
expenditures or other expenditures, unless required by Law or as otherwise
provided herein), including maintenance of substantially the same levels of

 

11



--------------------------------------------------------------------------------

existing casualty and liability insurance as may exist as of the Effective Date
with respect to the Property, (b) Seller shall not construct any capital
improvements upon the Property except for those made in the ordinary course of
maintaining and/or operating the Property or pursuant to a Lease or which are
necessary because of emergency situations or to bring the Property into
compliance with applicable Laws; (c) Seller shall not make nor consent to the
making of any alterations, renovations, additions or the like to the Property
except for those made in the ordinary course of operating the Property or
pursuant to a Lease or which are necessary because of emergency situations or to
bring the Property into compliance with applicable Laws; (d) Seller shall not
sell, assign, or otherwise transfer any air or development rights in the
Property; (e) Seller shall not submit any application relating to, or otherwise
sell, encumber or transfer any rights relating to, zoning, rezoning or other
land use matter for the Property without Buyer’s express written consent; and
(f) Seller shall not (i) voluntarily subject the Property to any additional
liens, encumbrances, covenants or easements (unless required by Governmental
Authority), (ii) consent in writing to any change to the zoning or use
classification of the Property, or (iii) sell, pledge, or grant any option,
right of first refusal or right of first offer with respect to the Property or
Seller’s interest therein. Ordinary wear and tear is excepted from any
obligations of Seller hereunder and the provisions of Sections 13.1 and 13.2
shall govern with respect to any events of casualty or condemnation.

Notwithstanding the foregoing, to the extent that Seller would be permitted to
take any of the actions described above under the express terms of the Seller’s
Lease (even though Seller’s Lease is not then effective), then the provisions in
the Seller’s Lease shall control. Between the Closing Date and the expiration
date of the Seller’s Lease, Seller shall operate and maintain the Property as
provided in the Seller’s Lease.

5.1.2 Seller does not guarantee, represent or warrant to Buyer that any of the
Leases will be in effect on the Closing Date or whether or not any Tenant shall
be in full compliance with the terms of its respective Lease. Further, Buyer
acknowledges that whether or not the Leases are in effect or Tenants are in
compliance with their respective terms shall not be a condition to Closing.

5.1.3 Between the Effective Date and the Closing Date, any new lease, renewal,
extension, sublease, or other occupancy transaction shall not be entered into
without the prior written consent of Buyer in each instance, (such lease,
renewal, extension, sublease, or amendment shall be known as a “New Lease”).

5.1.4 Except as set forth in this Agreement, Seller shall not apply any Security
Deposits on account of any rental due or to become due under the Leases other
than in accordance with the applicable provisions of the Lease, between the
Effective Date and the date of Closing; absent an express provision in the
Leases to the contrary, Seller shall not return any such Security Deposits to
Tenant thereunder with respect to the Leases unless Tenant shall have actually
vacated the Property and the conditions relating thereto under the Lease have
been satisfied. In the event that Tenant shall be in default of any monetary
obligation under the Leases beyond the expiration of any applicable notice or
cure period between the Effective Date and the date of Closing, Seller shall
have the right to apply any Security Deposits under the Leases to cure any such
default(s), provided that Seller shall defend, indemnify and hold Buyer

 

12



--------------------------------------------------------------------------------

harmless from and against any claim by such Tenant that Seller wrongfully
appropriated and/or applied such sums (such obligation to survive the Closing).

5.1.5 Between the Effective Date and the Closing Date, Seller shall not, except
as hereinafter expressly provided, without Buyer’s express written consent,
(a) modify or otherwise change in any manner any of the material terms,
covenants or conditions of the Leases; (b) accept an early surrender or consent
to the early termination or cancellation of the Leases; (c) grant any concession
or rent abatement to a Tenant for any period following the Apportionment Date
unless expressly provided for under the presently existing terms of the Leases;
or (d) commit to do any new work, repairs, replacements or other improvement
work for Tenant under the Leases unless required by the terms of the Lease or a
New Lease.

5.1.6 Intentionally Omitted.

5.1.7 With respect to any matter to be submitted to Buyer for its consent
pursuant to this Article 5, Buyer shall consent or refuse to consent, which
consent may be withheld upon and subject to the terms hereof, in writing within
ten (10) Business Days after receipt by Buyer of Seller’s request for consent
and all related materials (including, if applicable, a copy of any broker
agreements, work letters or other items imposing any monetary or other
obligations upon the landlord thereunder) regarding the matter for which consent
is being requested, as reasonably requested by Buyer. If Buyer does not consent
or refuse within such ten (10) Business Days, then Seller shall have the right
to issue to Buyer a second request for consent. The failure of Buyer to timely
consent or refuse to consent within five (5) Business Days of such second
request shall be deemed consent by Buyer to the matter in question.

5.1.8 Subject to the terms of this Section 5.1.8, at least seventy-five
(75) days prior to the expiration of the Seller’s Lease, Buyer may advise Seller
in writing which Service Contracts Buyer wants Seller to assign (or caused to be
assigned) and which Service Contracts Buyer wants Seller to terminate (or cause
to be terminated), and Schedule 5.1.8 shall be marked to reflect same. If Buyer
does not so notify Seller by such date, effective as of the expiration or sooner
termination of Seller’s Lease, Seller shall assign (or caused to be assigned) to
Buyer those Service Contracts that cannot by their terms be terminated by the
Seller prior to the expiration of the Seller Lease and listed on Schedule 5.1.8
hereto (the “Assumed Contracts”). All other Service Contracts (the “Unassumed
Contracts”) shall be terminated effective upon the expiration of the Seller’s
Lease at Seller’s expense. Buyer acknowledges that, prior to the Closing and
during the term of Seller’s Lease, Seller may substitute certain of the Service
Contracts on Schedule 5.1.8, provided that any new Service Contract shall be
terminable upon no more than 30 days’ notice, at no cost to Buyer.
Notwithstanding the foregoing, Buyer acknowledges and agrees that (a) not all
Assumed Contracts may be freely assignable by Seller (or its managing agent),
and may require the consent of the counterparties thereto (the “Contract
Counterparties”) and (b) certain of the Service Contracts may cover other
properties owned by Seller and Seller may determine not to assign (or cause to
be assigned) such Service Contracts to Buyer, and any such Service Contracts
Seller determines not to assign shall be deemed Unassumed Contracts. To the
extent that consent of any Contract Counterparties to the assignment and
assumption of an Assumed Contact shall be necessary, Seller agrees that it shall
request such consent from the subject Contract Counterparties, provided however,
that Buyer acknowledges and agrees that (A) Seller shall have no obligation to
incur any expense or

 

13



--------------------------------------------------------------------------------

liability, or grant any financial or contractual concession, in connection with
obtaining the consent from any of the Contract Counterparties, and (B) in the
event that, as of the Apportionment Date, any of the Contract Counterparties
fails or refuses to grant consent, if necessary, to the assignment of its
Assumed Contract, said Assumed Contract shall automatically be deemed to be an
Unassumed Contract. Provided that the Closing occurs hereunder, Seller shall
terminate (or cause to be terminated) such Unassumed Contracts effective as of
the Apportionment Date, and if an Unassumed Contract cannot be terminated
without the payment of a termination fee, Seller shall be responsible for the
payment of the termination fee that shall be payable thereunder. This Section
shall survive the Closing and the Apportionment Date.

5.1.9 Seller has apprised Buyer of the presence of Bargaining Unit Employees at
the Property. Nothing in this Agreement, or in this Section 5.1.9, obligates
Buyer to assume any applicable collective bargaining agreement, or to hire any
of the Bargaining Unit Employees, unless otherwise required by the new
collective bargaining agreement to take effect from and after January 1st, 2015.
To the extent Buyer, at the expiration of Seller’s Lease, agrees to hire any of
the Bargaining Unit Employees, Buyer shall notify Seller and provide Seller with
the names of the Bargaining Unit Employees Buyer will hire, as soon as
practicable, and in no event later than sixty (60) days prior to the expiration
of Seller’s Lease.

5.1.10 Seller shall grant Buyer, its agents, prospective lender, and employees
reasonable access to the Property at Buyer’s sole risk, cost and expense. All of
such entries upon the Property shall be at reasonable times during normal
business hours, after at least 24 hours’ prior notice to Seller, and Seller
shall have the right to accompany Buyer during any activities performed by Buyer
on the Property. Buyer (i) shall coordinate each such inspection through Seller
and Seller’s property manager or on-site staff, and (ii) shall not unreasonably
interfere with the rights of Seller’s tenants. Buyer shall defend and indemnify
Seller and hold Seller, Seller’s members, officers, tenants, agents, contractors
and employees and the Property harmless from and against any and all losses,
costs, damages, claims, or liabilities, including but not limited to, mechanic’s
and materialmen’s liens and Seller’s attorneys’ fees, arising out of or in
connection with Buyer’s entry upon the Property as allowed herein (expressly
excluding any matters which are merely discovered by reason of Buyer’s
inspections).

ARTICLE 6

REPRESENTATIONS AND WARRANTIES OF BUYER

6.1 Generally. Buyer represents and warrants that:

6.1.1 (a) Buyer is a duly formed and validly existing limited liability company
under the laws of the state or commonwealth of its formation and is in good
standing under the laws of the state or commonwealth of its formation and, to
the extent required by law, qualified to do business under the laws of the State
of New York, (b) Buyer has the full right, authority and power to enter into
this Agreement, to consummate the transactions contemplated herein and to
perform its obligations hereunder and under those Closing Documents to which it
is a party, (c) each of the Persons executing this Agreement and the Closing
Documents on behalf of Buyer is authorized to do so, and (d) this Agreement and
each of the Closing Documents constitutes a

 

14



--------------------------------------------------------------------------------

valid and legally binding obligation of Buyer enforceable against Buyer in
accordance with its terms;

6.1.2 there are no legal or administrative proceedings pending or, to the best
of Buyer’s actual knowledge, without investigation, threatened against or
affecting Buyer that would adversely affect Buyer’s legal authority or financial
ability to perform its obligations hereunder and under the Closing Documents to
which it is a party;

6.1.3 the execution and delivery of this Agreement and the Closing Documents,
the consummation of the transactions contemplated hereby and the performance by
Buyer of its obligations hereunder and under the Closing Documents to which it
is a party, do not and will not (a) violate or conflict with any judgment,
decree or order of any court or any Law or permit applicable to it, or
(b) breach any provisions of, or constitute a default under, any contract,
agreement, instrument or obligation to which it is a party or by which Buyer is
bound;

6.1.4 the execution and delivery of this Agreement and the Closing Documents by
Buyer does not, and the performance of its obligations hereunder and under the
Closing Documents to which it is a party will not, to Buyer’s actual knowledge,
require the consent or approval of any public authority or any other Person
which has not been obtained;

6.1.5 Buyer is not the subject of and does not contemplate or anticipate being
the subject of any voluntary or involuntary proceeding under Title 11 of the
United States Code or under any state laws relating to the protection of
debtors, or subject of any general assignment for the benefit of creditors, and
Buyer is able to pay its debts as they become due; and

6.1.6 Buyer’s Federal Tax Identification Number is 46-5693971.

6.2 Closing Conditions; Survival of Representations and Warranties.

The following are conditions precedent to the obligations of Seller to close
title under this Agreement, any or all of which may, at Seller’s option, be
waived in writing:

6.2.1 Except as the same may be updated by Buyer in writing to maintain accuracy
due to one or more factual changes arising after the Effective Date (it being
understood by the parties hereto that Buyer shall not have the right to update
any of its representations and warranties because of a factual change arising
from a breach of Buyer’s obligations hereunder or a prior material
misrepresentation by Buyer), each of the representations and warranties of Buyer
set forth in this Agreement shall be deemed to have been repeated by Buyer, at
and as of the Closing Date with the same force and effect as if first made on
and as of such date. It shall be a condition to Seller’s obligation to close
hereunder that all such representations and warranties of Buyer be true and
correct in all material respects as of the Closing Date.

6.2.2 The representations and warranties of Buyer set forth in this Agreement
shall survive the Closing for a period of six (6) months following the Closing,
except that the representations and warranties set forth in Section 6.1.1 shall
survive the Closing without limitation.

 

15



--------------------------------------------------------------------------------

6.2.3 Buyer shall have executed and delivered all of the documents and other
items required pursuant to Schedule 9.1 of this Agreement and shall have
performed all other material covenants, undertakings and obligations herein
agreed to be performed by it, and complied with all material conditions required
by this Agreement to be performed or complied with by Buyer at or prior to the
Closing.

ARTICLE 7

REPRESENTATIONS AND WARRANTIES OF SELLER

7.1 Generally. Seller represents and warrants to Buyer as of the Effective Date
and, except as herein noted, as of the Closing Date, that:

7.1.1 (a) Seller is a duly formed and validly existing banking corporation under
the Laws of the state or commonwealth of its formation and is in good standing
under the Laws of the state or commonwealth of its formation and, to the extent
required by Law, qualified to do business under the Laws of the State of New
York, (b) Seller has the full right, authority and power to enter into this
Agreement, to consummate the transactions contemplated herein and to perform its
obligations hereunder and under those Closing Documents to which it is a party,
(c) the Person executing this Agreement and the Closing Documents on behalf of
Seller is authorized to do so, and (d) this Agreement and each of the Closing
Documents constitutes a valid and legally binding obligation of Seller
enforceable against Seller in accordance with its terms;

7.1.2 (a) there are no legal or administrative proceedings pending or, to the
best of Seller’s actual knowledge, without investigation, threatened against or
affecting Seller that may adversely affect its legal authority or financial
ability to perform its obligations hereunder and under the Closing Documents to
which it is a party and (b) except as set forth in the Title Report and in the
Diligence Website, to the best of Seller’s knowledge, Seller has received no
written notices of Violations from any Governmental Authority with respect to
the Property;

7.1.3 the execution and delivery of this Agreement and the Closing Documents,
the consummation of the transactions contemplated hereby, and the performance by
Seller of its obligations hereunder and under the Closing Documents to which it
is a party do not and will not conflict with or violate any Law, rule, judgment,
regulation, order, writ, injunction or decree of any court or governmental or
quasi-governmental entity having jurisdiction over Seller, including the United
States of America, the State of New York or any political subdivision of either
of the foregoing, or any decision or ruling of any arbitrator to which Seller is
a party or by which Seller is bound or affected, or breach any provisions of, or
constitute a default under, any contract, agreement, instrument or obligation to
which Seller is a party or by which it is bound;

7.1.4 the execution and delivery of this Agreement and the Closing Documents by
Seller does not, and the performance of its obligations hereunder and under the
Closing Documents to which it is a party will not, require the consent or
approval of any public authority or any other Person which has not been
obtained;

 

16



--------------------------------------------------------------------------------

7.1.5 Seller is not the subject of and does not contemplate or anticipate being
the subject of any voluntary or involuntary proceeding under Title 11 of the
United States Code or under any state laws relating to the protection of
debtors, or subject of any general assignment for the benefit of creditors, and
Seller is solvent and able to pay its debts as they become due; and

7.1.6 Seller’s Federal Tax Identification Number is 13-5160382.

7.2 Property Representations.

7.2.1 Seller represents and warrants to Buyer that, as of the Effective Date and
the Closing Date, with respect to the Property:

(a) The following leases are the only existing leases of space in the Building:
(a) Agreement of Lease executed on September 28, 2006 by Seller’s
predecessor-in-interest, The Bank of New York and JPMorgan Chase Bank, National
Association (the “Chase Lease”), and (b) Standard Form of Office Lease dated as
of July 31, 1999 between Seller’s predecessor-in-interest, The Bank of New York
and Airhant News, Inc., as amended by (i) First Amendment to Agreement of Lease
dated as of July 31, 2009, (ii) Second Amendment to Agreement of Lease dated as
of September 28, 2009 and (iii) Third Amendment to Agreement of Lease dated as
of August 28, 2013 (as amended, the “Newsstand Lease”). The Chase Lease and the
Newsstand Lease are collectively referred to as the “Existing Leases”, and
together with New Leases (if any), collectively, the “Leases” . Except for the
Existing Leases, there are no other space leases affecting the Property. Seller
or the Broker has delivered, or has otherwise made available to Buyer, a true
and complete copy of the Existing Leases (together with all amendments,
modifications, and supplements thereto). Except as expressly set forth in this
Section or elsewhere in this Agreement or Closing Documents, Seller makes no
representation or warranty with respect to the Existing Leases;

(b) Subject to the rights of Seller under Section 4.1 hereof and under the
Seller’s Lease, the security deposit (“Security Deposit”) under the Existing
Leases are as follows: there is no security deposit under the Chase Lease and
there is a $10,183.14 cash Security Deposit under the Newsstand Lease;

(c) to Seller’s actual knowledge, there is no pending, nor has Seller received
any notice of any contemplated, condemnation or eminent domain proceeding, or
zoning change, affecting the Property or any part thereof;

(d) (i) Seller is not aware of any material default under the Leases, (ii) all
of the Rents reserved under the Leases are being billed to the Tenant under the
Leases, and (iii) no rents or other sums under the Leases have been prepaid for
more than thirty (30) days in advance;

(e) Seller is not a “foreign person” within the meaning of Section 1445 of the
United States Internal Revenue Code of 1986, as amended, and the regulations
promulgated thereunder;

 

17



--------------------------------------------------------------------------------

(f) There are no outstanding brokerage and leasing agreements with respect to
the Property that would be binding on Buyer after the Closing Date. There are no
accrued, due, owing, or to be due, obligations of Seller relating to the Leases
(including, without limitation, any broker fees, work and improvement
obligations, lease buyout costs, free rental periods, or moving allowances,
tenant concessions, tenant improvement costs, and/or other lease-related
financial obligations);

(g) Schedule 5.1.8 sets forth a true and complete list of all Service Contracts
relating to the Property as of the Effective Date (either with Seller or its
managing agent). Buyer acknowledges that any or all of the Service Contracts may
not be in effect, or may be replaced by new Service Contracts, as of the
Apportionment Date;

(h) Seller has neither received nor delivered any notice of default with respect
to any Service Contract that remains uncured as of the Effective Date;

(i) (i) Seller has not granted to any Person, and to Seller’s knowledge, no
Person has, a purchase option or right of first refusal for the purchase of the
Property, and (ii) Seller has not sold, assigned, transferred, conveyed,
licensed or encumbered in any way any zoning or development rights (including,
without limitation, air rights) relating to the Property, and Seller has not
entered into and will not enter into prior to the Closing any agreement to
accomplish same; and

(j) Seller has advised Buyer that the cleaners working at the Building are the
employees of the cleaning company for the Building. The engineers working at the
Property are members of Local 94-94A-94B International Union of Operating
Engineers AFL_CIO, pursuant to a collective bargaining agreement effective
January 1, 2011 (“Union Agreement”). A true, correct, and complete copy of the
Union Agreement has been made available to Buyer and/or is posted on the
Diligence Website. Other than the Bargaining Unit Employees, there are no union
employees of Seller (or any affiliate of Seller) at the Property.

(k) Seller has not consented to any sublease, license or other occupancy
agreement which may have been granted by the Tenants under the Leases the term
of which extends beyond the term of the respective Lease, and Seller has no
knowledge of any such sublease, license or other occupancy agreement.

7.3 Closing Conditions; Survival of Representations and Warranties. The
following are conditions precedent to the obligation of Buyer to close title
under this Agreement, any or all of which may at Buyer’s option be waived in
writing:

7.3.1 No representation or warranty made by Seller in this Agreement contains
any untrue statement of a material fact.

7.3.2 The representations and warranties made by Seller in this Agreement shall
be deemed to be repeated as of the Closing Date and shall be true and correct in
all material respects as of the Closing Date, except as the same may be updated
by Seller to reflect any factual change arising after the date of this
Agreement. In the event any update of such representations and warranties of
Seller results in a material adverse change to the Property and

 

18



--------------------------------------------------------------------------------

the rights to be received by Buyer under this Agreement, and Seller does not
cure (or does not cause the same to be cured) prior to the Closing, the sole and
exclusive remedy of Buyer in such event shall be to terminate this Agreement by
notice to Seller given no later than three (3) days after the Scheduled Closing
Date and upon such termination, Buyer shall be entitled to receive a refund of
the Deposit and neither of the parties hereto shall have any rights or
obligations to the other hereunder except those expressly stated to survive the
termination of this Agreement.

7.3.3 At the time of the Closing, the Title Company shall be irrevocably ready,
willing and able to issue a title insurance policy with respect to the Property
in favor of Buyer subject only to the Permitted Exceptions and such other
matters as Buyer has agreed in this Agreement or otherwise in writing to accept
the Property subject to.

7.3.4 Neither Seller nor any of the parties comprising Seller shall have filed a
voluntary petition in bankruptcy or shall have had an involuntary petition filed
against it which has not been answered or stayed within thirty (30) days of the
petition being filed.

7.3.5 Seller shall have delivered all of the documents and other items required
pursuant to Section 9.1.1 of this Agreement and shall have performed all other
material covenants, undertakings and obligations herein agreed to be performed
by it, and complied with all material conditions required by this Agreement to
be performed or complied with by Seller at or prior to the Closing.

7.3.6 Seller shall request and Buyer shall accept a tenant estoppel certificate
(“Estoppel Certificate”) from the Tenant under the Chase Lease either in the
form such Tenant is required to give under the Chase Lease or, if no such form
is specifically prescribed, substantially in the form annexed hereto as Exhibit
F-1, but Seller shall have no obligation to make any payment or institute any
action or proceeding pursuant to the Chase Lease in order to satisfy this
Section. As a condition precedent to Buyer’s obligation to close hereunder,
Buyer shall receive at or before Closing an original duly executed and delivered
Estoppel Certificate from Chase substantially in the form of Exhibit F-1
attached hereto or in the specific form, if any, Chase is required to give under
its Lease, which shall in no event be dated more than sixty (60) days prior to
the Closing Date. Seller, promptly after receipt thereof, shall deliver the
executed Estoppel Certificate to Buyer. If the Estoppel Certificate is not
received by Buyer on or prior to the Closing Date, then Seller shall, in lieu
thereof and in satisfaction of the obligation to deliver an Estoppel Certificate
from Chase, deliver to Buyer a certificate substantially in the form attached
hereto as Exhibit F-2 provided the certifications therein (and any adjustments
thereto) confirm, and are not inconsistent with, Seller’s representation and
warranties set forth in this Agreement (a “Seller Estoppel”). Seller’s
certificate shall lapse as to unasserted claims by Buyer after a period of
ninety (90) days from the Closing Date. Buyer acknowledges that it shall be
required to take title subject to any matter set forth in the Estoppel
Certificate provided the certifications therein are not otherwise inconsistent
(in a material way) with Seller’s representations and warranties set forth in
this Agreement and do not otherwise constitute a default by Seller hereunder.

7.3.7 The representations, warranties and certifications of Seller set forth in
this Agreement shall survive the Closing for a period of six (6) months
following the expiration of the Seller Lease, except that the representations
and warranties set forth in Section 7.1.1 shall

 

19



--------------------------------------------------------------------------------

survive the Closing without limitation. Notwithstanding the foregoing, to the
extent that an Estoppel Certificate complying with the requirements of
Section 7.3.6 hereof is delivered to Buyer hereunder, any corresponding Seller’s
representation and warranty relating to the Lease covered in a Seller Estoppel
which is confirmed by such Estoppel Certificate shall, notwithstanding the
survival of representations and warranties set forth herein, be deemed to lapse
as of the date of receipt thereof by Buyer.

If the foregoing conditions shall not be satisfied (or waived in writing by
Buyer), then Buyer shall have the right to terminate this Agreement and receive
a refund of the Deposit, provided that the condition not so satisfied or waived
by Buyer is material in nature given the size and scope of this transaction in
that it shall have a material adverse financial impact on Buyer or the Property
(unless such financial impact is ascertainable and Seller elects to reimburse
Buyer for such amount). For the avoidance of doubt, to the extent susceptible of
being cured by Seller, Seller, at its expense, shall cure any immaterial
misrepresentation or any immaterial covenant required to be performed by Seller
under this Agreement, at Seller’s expense.

7.4 Knowledge of Buyer and Seller. Notwithstanding anything to the contrary
contained herein, if any of Seller’s representations and warranties set forth in
this Article 7 shall be untrue or misleading and the same were actually known to
Buyer, or, other than the representations set forth in Sections 7.1.2 (a) and
7.2.1 (a)-(d), Constructively Known to Buyer (as hereinafter defined), in each
case, prior to the Effective Date, then Seller shall not have made, nor be
deemed to have made, such misrepresentation hereunder or otherwise be, nor be
deemed to be, in default hereunder by reason thereof nor shall the accuracy and
correctness of such representations or warranties be a closing condition
hereunder. All references in this Agreement to the knowledge of Seller shall be
deemed to mean the actual present knowledge of Paul McNulty. Seller represents
that Paul McNulty is in a position to have actual present knowledge of the
matters set forth in Section 7.2.1 hereof. Information shall be deemed
“Constructively Known” to Buyer if such information is contained in any due
diligence documents or information posted on (and not removed from) the
Diligence Website at least three (3) Business Days prior to the Effective Date.

7.5 Limitations on Liability. If Buyer commences a legal proceeding within a
period of one hundred eighty (180) days following expiration of the Seller
Lease, and a court of competent jurisdiction determines, pursuant to a final,
non-appealable order in connection with such proceeding, that (i) Seller was in
breach of a representation or warranty as of the date made in any material
respect (subject to the provisions of Sections 7.3 and 7.4 hereof), (ii) Buyer
suffered actual damages (as distinguished from consequential damages) (the
“Damages”) by reason of such breach, and (iii) such breach was not actually
known to Buyer or, other than the representations set forth in Sections 7.1.2
(a) and 7.2.1 (a)-(d)), such breach was not Constructively Known to Buyer, in
each case, on or prior to the Closing Date, then Buyer shall be entitled to
receive from Seller an amount equal to the Damages. In no event shall Buyer be
entitled to sue, seek, obtain or be awarded Damages from Seller, unless and
until the aggregate amount of all Damages for which Seller has liability exceeds
the sum of Two Hundred Fifty Thousand Dollars ($250,000.00) (the “Material
Breach Threshold”), whereupon Seller shall be liable to Buyer for all Damages
suffered by Buyer above the Material Breach Threshold, but in no event shall
Seller be liable to Buyer for any Damages to Buyer in excess of the sum of Four

 

20



--------------------------------------------------------------------------------

Million Dollars ($4,000,000.00) (“Seller’s Maximum Liability Amount”).
Notwithstanding anything to the contrary contained in this Section 7.5, Seller
shall not be liable or responsible to Buyer for any Damages unless the aggregate
amount of such Damages exceeds the Material Breach Threshold, and if the Damages
exceed such amount, Buyer shall be responsible for (and Seller shall not be
liable or responsible for) all such Damages up to and including $250,000.00. No
Damages shall be payable in respect of any individual event that results in
Damages of less than $250,000.00. Buyer shall not be entitled to make any claim
for Damages hereunder with respect to the breach of any particular
representation and warranty contained herein, after the survival period
therefor, if any.

ARTICLE 8

CLOSING DATE

8.1 Closing.

The consummation of the transactions contemplated by this Agreement (the
“Closing”) shall take place on September 22, 2014 (the “Scheduled Closing
Date”). At any time at least ten (10) Business Days prior to the Scheduled
Closing Date, Buyer shall have the one time right, upon written notice to
Seller, to adjourn the Scheduled Closing Date until not later than September 29,
2014 (the “Scheduled Adjourned Closing Date”), which shall become the Scheduled
Closing Date for all purposes under this Agreement and, as to which Scheduled
Adjourned Closing Date, TIME SHALL BE OF THE ESSENCE with respect to the
obligations of Buyer under this Agreement. In addition to any other rights of
Seller under this Agreement to adjourn the Scheduled Closing Date, Seller may
adjourn the Scheduled Closing Date to a date not later than October 31, 2014, by
giving notice thereof to Buyer not later than September 19, 2014. The Scheduled
Closing Date, or any such other date to which the Closing may be adjourned
(a) by Seller (by not greater than sixty (60) days in the aggregate (in order to
satisfy a condition to closing), provided that Seller may not adjourn the
Scheduled Closing Date by more than an aggregate of ninety (90) days under this
Section 8.1 and pursuant to its adjournment rights under Section 3.2.1), or
(b) by mutual agreement of Buyer and Seller (it being agreed that neither party
shall have any obligation to agree to another adjournment of the Closing except
as expressly permitted pursuant to the terms of this Agreement), is referred to
herein as the “Closing Date”. The Closing shall be held at the offices of
Seller’s attorneys, Loeb & Loeb LLP, 345 Park Avenue, New York, New York 10154
or at the office of the Buyer’s lender or its counsel, provided such offices are
in the Borough of Manhattan (it being agreed that the holding of the Closing at
the offices of Buyer’s lender or its counsel is not intended to and shall not be
construed as making the transactions contemplated hereby contingent upon Buyer
obtaining any type of financing).

8.2 Seller’s Post-Closing Occupancy. At the Closing and as part of the Closing
Documents to be delivered by the parties pursuant to Article 9, Seller and Buyer
shall enter into a lease in the form annexed hereto as Exhibit E with respect to
Seller’s post-closing occupancy of the Property (the “Seller’s Lease”).

 

21



--------------------------------------------------------------------------------

ARTICLE 9

CLOSING DOCUMENTS

9.1 Closing.

9.1.1 At the Closing, contemporaneously with Buyer’s delivery to Seller of all
of the Closing Documents required to be delivered by Buyer hereunder, Seller
shall deliver or cause to be delivered to Buyer, duly executed by Seller in
recordable form, where applicable, those Closing Documents to be delivered by
Seller as set forth on Schedule 9.1.1 attached hereto and made a part hereof.

9.1.2 At the Closing, contemporaneously with Seller’s delivery to Buyer of all
of the Closing Documents required to be delivered by Seller hereunder, Buyer
shall deliver or cause to be delivered to Seller those Closing Documents to be
delivered by Buyer, duly executed by Buyer in recordable form, where applicable,
as set forth on Schedule 9.1.2 attached hereto and made a part hereof (the
documents described in this Section 9.1.1 and in Section 9.1.2 and all other
documents required to be delivered hereunder are referred to collectively as the
“Closing Documents”).

9.2 Further Assurances. Seller and Buyer each agrees, at any time and from time
to time at or after the Closing and after the Apportionment Date, to execute,
acknowledge where appropriate, and deliver or cause to be executed, acknowledged
and delivered such further instruments and documents and to take such other
action as the other party or the Title Company may reasonably request to carry
out the intent and purpose of this Agreement. The provisions of this Section 9.2
shall survive the Closing and the Apportionment Date.

ARTICLE 10

NOTICES

Any notice, demand or request required or permitted to be given under this
Agreement (collectively, “notices”) must be in writing and given to the party to
whom or which such notice is being sent, (a) by certified mail, postage prepaid,
return receipt requested, (b) by nationally recognized overnight delivery
service with receipt acknowledged in writing or (c) by hand delivery, against a
signed receipt, addressed as follows:

If to Seller, to:

The Bank of New York Mellon

101 Barclay Street, 15E

New York, New York 10286

Attn: Director of Real Estate Services

with copies to:

The Bank of New York Mellon

BNY Mellon Center

 

22



--------------------------------------------------------------------------------

500 Grant Street

Suite 1910

Pittsburgh, PA 15258

Attention: Real Estate Counsel and

Loeb & Loeb LLP

345 Park Avenue

New York, New York 10154

Attn: Kenneth W. Sold

If to Buyer, to:

c/o Macklowe Properties

767 Fifth Avenue

New York, NY 10153

Attn: Harry Macklowe

With copies to:

Paul Hastings LLP

75 East 55th Street

New York, New York 10022

Attn: Peter C. Olsen, Esq.

If to Escrow Agent, to:

Loeb & Loeb LLP

345 Park Avenue

New York, New York 10154

Attn: Raymond A. Sanseverino, Esq.

In the event of mailing, notices shall be deemed effective upon delivery or
refusal of delivery; in the event of overnight delivery, notices shall be deemed
effective on the next Business Day following deposit with the delivery service
with appropriate receipt. From time to time either party may designate another
or additional addresses for all purposes of this Agreement by giving the other
party no less than ten (10) days’ prior notice of such change of address in
accordance with the provisions of this Article 10. Each party’s counsel shall
have the right to deliver notices on behalf of its client and any such notice
shall be effective as if sent by such party.

ARTICLE 11

BROKER

Seller and Buyer each represents and warrants to the other that it has not dealt
with any broker or agent in connection with the transaction contemplated by this
Agreement other than CBRE, Inc. (the “Broker”). Buyer hereby indemnifies Seller
and Seller-Related Parties and holds Seller and Seller-Related Parties harmless
from and against any and all claims for commission, fee or other compensation by
any other Person (other than the Broker) who shall

 

23



--------------------------------------------------------------------------------

claim to have dealt with Buyer or any Buyer-Related Parties in connection with
this Agreement and for any and all costs incurred by Seller and Seller Related
Parties in connection with such claims, including reasonable attorneys’ fees and
disbursements. Seller agrees to pay the commission due to the Broker in
connection with this transaction pursuant to a separate agreement. Seller hereby
indemnifies Buyer and Buyer-Related Parties and holds Buyer and Buyer-Related
Parties harmless from and against any and all claims for commission, fee or
other compensation by any Person (including the Broker) who shall claim to have
dealt with Seller or any Seller-Related Parties in connection with this
Agreement and for any and all costs incurred by Buyer and Buyer-Related Parties
in connection with such claims, including reasonable attorneys’ fees and
disbursements. The provisions of this Article 11 shall survive the Closing or
the sooner termination of this Agreement.

ARTICLE 12

DEFAULTS; REMEDIES

12.1 Buyer’s Default. If Buyer shall (a) fail or refuse to close on the
Scheduled Closing Date (as the same may be adjourned) as required by the terms
of this Agreement, (b) intentionally breach its obligations under Section 17.4
hereof, or (c) otherwise be in material default hereunder of any of its material
obligations, which default under (b) or (c) shall continue for five (5) Business
Days after written notice thereof is delivered by Seller to Buyer, the parties
hereto agree that the damages that Seller would sustain as a result thereof
would be substantial, but would be difficult to ascertain. Accordingly, the
parties hereto agree that in the event of such default, failure or refusal by
Buyer, Seller’s sole remedy shall be to terminate this Agreement and retain the
Deposit as its sole and full and complete liquidated damages, in which case
Buyer and Seller shall have no further rights or obligations under this
Agreement, except those expressly provided herein to survive the termination of
this Agreement. Nothing contained in this Section shall limit or diminish
Buyer’s obligations or liabilities under Article 11 and Section 17.12 hereof.
Notwithstanding anything to the contrary contained herein (but subject to the
following sentence), Buyer may cure any breach of this Agreement (other than
under Section 17.4) by payment of the full Purchase Price on the Scheduled
Closing Date (as the same may be adjourned) and performing all its other
material obligations at the Closing. Notwithstanding the foregoing, Seller shall
not be obligated to (but may) convey the Property to Buyer or to a Buyer
Affiliate under Section 17.4 if the representation made by Buyer in
Section 17.23.2 is false (whether or not “to the best of Buyer’s knowledge”).

12.2 Seller’s Default. If Seller shall default in any of its material
obligations hereunder (and such default shall continue for five (5) Business
Days after written notice thereof is delivered by Buyer to Seller) or any
material representations herein shall be untrue when made or on the Scheduled
Closing Date (as the same may be adjourned) in any material way (and same is not
cured), then Buyer shall be entitled either: (1) to terminate this Agreement and
receive the return of the Deposit and Buyer’s Title Costs and Buyer’s actual
out-of-pocket damages (including, without, limitation, reasonable attorneys’
fees) not to exceed an aggregate amount of $250,000, and neither of the parties
hereto shall have any rights or obligations to the other hereunder except those
expressly stated to survive the termination of this Agreement, or (2) to seek
specific performance by Seller of its obligations under this Agreement by
commencing an action within thirty (30) days after the expiration of the five
(5) Business Day notice period

 

24



--------------------------------------------------------------------------------

referenced above, it being understood that if Buyer does not commence an action
for specific performance within thirty (30) days after the expiration of the
five (5) Business Day notice period referenced above, then Buyer’s sole remedy
shall be to receive a return of the Deposit, receipt of Buyer’s Title Costs
(subject to the terms and conditions of Article 16) Buyer’s actual out-of-pocket
damages (including, without, limitation, reasonable attorneys’ fees) not to
exceed an aggregate amount of $250,000, and terminate this Agreement. Buyer
expressly agrees however, that Buyer shall not have the right to seek or recover
any consequential, punitive or other damages (in excess of the reimbursements
described above) or any similar additional sums or amounts by reason of such
failure or refusal. Buyer shall have no right to seek specific performance if
Seller is prohibited from performing Seller’s obligations hereunder by reason of
any law, regulation or other legal requirement applicable to Seller. Nothing
contained in this Section shall limit or diminish Seller’s obligations or
liabilities under Article 11 and Section 17.12 hereof.

ARTICLE 13

CASUALTY; CONDEMNATION

13.1 Casualty. If all or any part of the Property is damaged by fire or other
casualty occurring prior to the Closing, whether or not such damage affects a
material part of the Property, then:

13.1.1 if the Repair Estimate (as hereinafter defined) is less than or equal to
Twenty Million Dollars ($20,000,000), neither party shall have the right to
terminate this Agreement and the parties shall nonetheless consummate this
transaction in accordance with this Agreement, without any abatement of the
Purchase Price or any liability or obligation on the part of Seller by reason of
said destruction or damage; provided, however, that, in such event, (a) Seller
shall assign to Buyer and Buyer shall have the right to make a claim for and to
collect and retain (x) any casualty insurance proceeds payable under the
casualty insurance policies in effect with respect to the Property on account of
said physical damage or destruction as necessary to perform repairs to the
Property and/or to rebuild the Property to substantially the same condition as
existed prior to the occurrence of such fire or other casualty less (y) any
costs incurred by Seller to collect such proceeds and any portion of such
proceeds that Seller uses to make temporary or emergency repairs to the Property
and (b) Buyer shall receive a credit against the balance of the Purchase Price
due at Closing for the unpaid amount of the deductible on such casualty
insurance policy. In such event, upon receipt of such casualty insurance
proceeds, Buyer shall restore the Property to the condition that existed prior
to the occurrence of such fire or other casualty.

13.1.2 if the Repair Estimate exceeds Twenty Million Dollars ($20,000,000),
Buyer shall have the option, exercisable within fifteen (15) Business Days after
receipt by Buyer of the Repair Estimate as described in Sections 13.2 and 13.3
hereof (but subject to Buyer’s right to object to the Repair Estimate), TIME
BEING OF THE ESSENCE, to terminate this Agreement by delivering notice thereof
to Seller, whereupon the Deposit shall be returned to Buyer, subject to the
terms and conditions of Section 16 hereof, and this Agreement shall be deemed
canceled and of no further force or effect, and neither party shall have any
further rights or liabilities against or to the other except for the Effective
Date Surviving Obligations. If a fire

 

25



--------------------------------------------------------------------------------

or other casualty described in this Section 13.1.2 occurs, and Buyer does not
timely elect to terminate this Agreement, then Buyer and Seller shall consummate
this transaction in accordance with this Agreement, without any abatement of the
Purchase Price or any liability or obligation on the part of Seller by reason of
said destruction or damage and, in such event, (a) Seller shall assign to Buyer
and Buyer shall have the right to make a claim for and to collect and retain
(x) any casualty insurance proceeds payable under the casualty insurance
policies in effect with respect to the Property on account of said physical
damage or destruction as necessary to perform repairs to the Property and/or to
rebuild the Property to substantially the same condition as existed prior to the
occurrence of such fire or other casualty less (y) any costs incurred by Seller
to collect such proceeds and any portion of such proceeds that Seller uses to
make temporary or emergency repairs to the Property and (b) Buyer shall receive
a credit against the balance of the Purchase Price due at Closing for the unpaid
amount of the deductible on such casualty insurance policy. In such event, upon
receipt of such casualty insurance proceeds, Buyer shall restore the Property to
the condition that existed prior to the occurrence of such fire or other
casualty. Notwithstanding anything to the contrary in Section 13.1.1 or
Section 13.1.2, if casualty insurance proceeds or the right to make a claim for
and to collect such proceeds under the casualty insurance policies are to be
assigned pursuant to Section 13.1.1 or Section 13.1.2, but same shall not be
assignable, and/or such proceeds shall be insufficient to repair the Property
and/or to rebuild the Property to substantially the same condition as existed
prior to the occurrence of such fire or other casualty, then same shall be
deemed a failure of a condition precedent to Buyer’s obligation to proceed to
Closing.

13.1.3 The estimated cost to repair and/or restore (the “Repair Estimate”) shall
be established by estimates obtained by Seller from independent contractors,
subject to Buyer’s review and reasonable approval and the provisions of
Section 13.1.4 hereof.

13.1.4 Any disputes under this Section 13 as to the estimated cost of repair or
restoration shall be resolved by expedited arbitration before a single
arbitrator acceptable to both Seller and Buyer in their reasonable judgment in
accordance with the rules of the American Arbitration Association; provided,
however, that if Seller and Buyer do not agree on an arbitrator within five
(5) days after a dispute arises, then either party may request the American
Arbitration Association to designate an arbitrator in the Borough of Manhattan,
New York. Such arbitrator shall be an independent architect having at least ten
(10) years of experience in the construction of first-class office/retail
buildings in Manhattan. The determination of the arbitrator shall be conclusive
and binding upon the parties. The costs and expenses of such arbitrator shall be
borne equally by Seller and Buyer. Each party shall have the opportunity to
submit a written report of up to 10 pages in connection with any such dispute.

13.1.5 If the Repair Estimate is not delivered to Buyer at least fifteen
(15) Business Days prior to the then Scheduled Closing Date in accordance with
the terms hereof, the Scheduled Closing Date shall automatically be extended
until the later of (I) the date that is fifteen (15) Business Days following the
delivery of such estimate in accordance with the terms hereof and (II) if any
dispute is submitted to arbitration in accordance with Section 13.3 hereof, then
fifteen (15) Business Days following the date of the determination of the
arbitrator.

13.1.6 Notwithstanding anything to the contrary contained in this Agreement, if
the Property is damaged by fire or other casualty and this Agreement is not
terminated in the

 

26



--------------------------------------------------------------------------------

circumstances described above, but either (a) greater than twenty-five
(25%) percent of the area of the Property is damaged or rendered untenantable or
(b) less than twenty-five (25%) percent of the area of the Property is damaged
or rendered untenantable but such repair and restoration would not be completed
within six (6) months after the Closing, then either Seller or Buyer, upon
notice to the other party, may elect not to enter into Seller’s Lease and Buyer
may, but shall not be obligated to, repair and restore the Property.

13.2 Condemnation. If, prior to the Closing, all or a Material Part (as
hereinafter defined) of the Property is taken by eminent domain, Buyer may, by
notice to Seller given within ten (10) Business Days after notice to Buyer of
the taking, elect to cancel this Agreement. In the event that Buyer shall so
timely elect, the Deposit shall be paid to Buyer and this Agreement shall
terminate, whereupon neither of the parties hereto shall have any rights or
obligations to the other hereunder except those expressly stated to survive the
termination of this Agreement. Unless this Agreement is so canceled, or if less
than a Material Part of the Property is taken by eminent domain, this Agreement
shall remain in full force and effect in which event Seller shall, on the
Closing Date, and upon receipt of the balance of the Purchase Price, assign and
pay over to Buyer any awards and sums of money collected by Seller as an award
for any taking by eminent domain, after deducting its reasonable attorneys’ fees
and disbursements in connection with such proceeding. In addition, Seller shall
assign, transfer and set over to Buyer all of Seller’s right, title and interest
in and to any portion of any condemnation award not yet received by Seller. For
purposes of this Section 13.2, “Material Part” shall mean shall mean a taking of
more than twenty (20%) percent of the floor area of the Building.

13.3 General Obligations Law. The provisions of this Article 13 are intended to
constitute an “express provision to the contrary” within the meaning of
Section 5-1311 of the New York General Obligations Law. The provisions of this
Article 13 shall survive the Closing.

ARTICLE 14

AS-IS; WHERE-IS;

DISCLAIMER; WAIVER OF CLAIMS

14.1 Disclaimers; As-Is.

14.1.1 BUYER ACKNOWLEDGES THAT IT IS A SOPHISTICATED BUYER, WITH EXPERIENCE IN
OWNING, LEASING AND OPERATING REAL PROPERTY IN THE NATURE OF THE PROPERTY. BUYER
REALIZES THE NATURE OF THIS TRANSACTION, UNDERSTANDS AND IS FREELY TAKING ALL
RISKS, IF ANY, INVOLVED IN CONNECTION WITH THIS TRANSACTION AND ACKNOWLEDGES
THAT THE SAME IS REFLECTED IN THE PURCHASE PRICE AND THE TERMS UPON WHICH BUYER
IS WILLING TO PURCHASE AND SELLER IS WILLING TO SELL.

14.1.2 EXCEPT AS OTHERWISE EXPRESSLY SET FORTH IN THIS AGREEMENT AND THE CLOSING
DOCUMENTS, THE PROPERTY IS BEING SOLD BY SELLER, AND BUYER AGREES TO ACCEPT THE
PROPERTY IN AS-IS AND WHERE-IS CONDITION ON THE EFFECTIVE DATE (SUBJECT TO
REASONABLE WEAR AND

 

27



--------------------------------------------------------------------------------

TEAR AND SELLER’S OBLIGATIONS HEREIN TO MAINTAIN (OR CAUSE TO BE MAINTAINED) THE
PROPERTY BETWEEN THE EFFECTIVE DATE AND THE CLOSING DATE IN THE MANNER REQUIRED
UNDER THIS AGREEMENT). BUYER ACKNOWLEDGES, REPRESENTS AND WARRANTS THAT
(I) BUYER HAS HAD AMPLE OPPORTUNITY TO MAKE AN INDEPENDENT INVESTIGATION AND
EXAMINATION OF THE PROPERTY (AND ALL MATTERS RELATED THERETO), AND TO BECOME
FULLY FAMILIAR WITH THE PHYSICAL CONDITION AND ENVIRONMENTAL CONDITIONS OF THE
PROPERTY, INCLUDING THE OPPORTUNITY TO INSPECT, EXAMINE, INVESTIGATE AND SAMPLE
THE PROPERTY TO BUYER’S SATISFACTION AND, ACCORDINGLY, BUYER SHALL RELY ON THAT
INSPECTION, EXAMINATION, INVESTIGATION AND SAMPLING, (II) BUYER HAS HAD THE
OPPORTUNITY TO INSPECT, EXAMINE AND INVESTIGATE ALL LAWS, ORDINANCES, AND
GOVERNMENTAL RULES AND REGULATIONS AND LICENSES AND PERMITS RELATING THERETO AND
IS PURCHASING THE PROPERTY SUBJECT TO ANY VIOLATIONS THEREOF (BUT NOT ANY FINES
OR PENALTIES IN CONNECTION THEREWITH), (III) BUYER HAS HAD THE OPPORTUNITY TO
INDEPENDENTLY INVESTIGATE, ANALYZE AND APPRAISE THE VALUE AND THE PROFITABILITY
OF THE PROPERTY AND (IV) SELLER AND SELLER-RELATED PARTIES HAVE NOT MADE ANY
VERBAL OR WRITTEN REPRESENTATIONS, WARRANTIES OR STATEMENTS OF ANY NATURE OR
KIND WHATSOEVER TO BUYER, WHETHER EXPRESS OR IMPLIED, WITH RESPECT TO ANY MATTER
WHATSOEVER, EXCEPT AS EXPRESSLY SET FORTH HEREIN AND IN THE CLOSING DOCUMENTS,
AND, IN PARTICULAR, EXCEPT AS EXPRESSLY SET FORTH HEREIN AND IN THE CLOSING
DOCUMENTS, NO REPRESENTATIONS OR WARRANTIES HAVE BEEN MADE OR SHALL BE MADE WITH
RESPECT TO (A) THE PHYSICAL CONDITION OR OPERATION OF THE PROPERTY, INCLUDING
THE EXISTENCE OF ANY ENVIRONMENTAL HAZARDS OR CONDITIONS THEREON (INCLUDING THE
PRESENCE OF ASBESTOS CONTAINING MATERIALS OR THE RELEASE OR THREATENED RELEASE
OF HAZARDOUS MATERIALS), (B) THE REVENUES OR EXPENSES OF THE PROPERTY, (C) THE
ZONING AND OTHER LAWS AND/OR ANY PERMANENT OR TEMPORARY CERTIFICATE OF OCCUPANCY
APPLICABLE TO THE PROPERTY OR THE COMPLIANCE OF THE PROPERTY THEREWITH, (D) THE
STATUS OF ANY APPROVALS REQUIRED FOR THE DEVELOPMENT OF THE PROPERTY, (E) THE
NATURE AND EXTENT OF ANY MATTER AFFECTING TITLE TO THE PROPERTY, (F) THE
QUANTITY, QUALITY, OR CONDITION OF THE PERSONALTY, (G) WHETHER OR NOT THE REAL
ESTATE TAXES CURRENTLY ASSESSED AGAINST THE PROPERTY ACCURATELY REFLECT THE
VALUE THEREOF, (H) THE TAX LIABILITY OF THE PROPERTY, (I) THE ASSESSED VALUE OF
THE PROPERTY AND THE TAX LIABILITY THEREFOR SUBSEQUENT TO THE CLOSING, OR
(J) ANY OTHER MATTER OR THING AFFECTING OR RELATING TO THE PROPERTY, OR ANY
PORTION THEREOF, THE INTERESTS THEREIN TO BE CONVEYED TO BUYER PURSUANT TO THE
TERMS OF THE TRANSACTIONS CONTEMPLATED HEREBY. BUYER HAS HAD THE OPPORTUNITY TO
INSPECT THE PROPERTY AND WILL RELY ON THAT INSPECTION AND OTHER FURTHER
INSPECTIONS AND RIGHTS WHICH ARE PROVIDED FOR IN THIS AGREEMENT AND/OR THE
CLOSING DOCUMENTS.

 

28



--------------------------------------------------------------------------------

EXCEPT AS OTHERWISE SET FORTH IN THIS AGREEMENT AND THE CLOSING DOCUMENTS, BUYER
RELEASES SELLER, THE SELLER RELATED PARTIES AND THEIR RESPECTIVE SUCCESSORS AND
ASSIGNS FROM AND AGAINST ANY AND ALL CLAIMS WHICH BUYER OR ANY PARTY RELATED TO
OR AFFILIATED WITH BUYER (EACH, A “BUYER RELATED PARTY”) HAS OR MAY HAVE ARISING
FROM OR RELATED TO ANY MATTER OR THING RELATED TO OR IN CONNECTION WITH THE
PROPERTY, INCLUDING THE DUE DILIGENCE DOCUMENTS AND INFORMATION DELIVERED TO
BUYER OR OTHERWISE REFERRED TO HEREIN, THE LEASES AND THE TENANTS THEREUNDER,
ANY CONSTRUCTION DEFECTS, ERRORS OR OMISSIONS IN THE DESIGN OR CONSTRUCTION AND
ANY ENVIRONMENTAL CONDITIONS, AND NEITHER BUYER NOR ANY BUYER RELATED PARTY
SHALL LOOK TO SELLER, THE SELLER RELATED PARTIES OR THEIR RESPECTIVE SUCCESSORS
AND ASSIGNS IN CONNECTION WITH THE FOREGOING FOR ANY REDRESS OR RELIEF. THIS
RELEASE SHALL BE GIVEN FULL FORCE AND EFFECT ACCORDING TO EACH OF ITS EXPRESS
TERMS AND PROVISIONS, INCLUDING THOSE RELATING TO UNKNOWN AND UNSUSPECTED
CLAIMS, DAMAGES AND CAUSES OF ACTION.

14.1.3 EXCEPT AS SET FORTH IN THIS AGREEMENT AND THE CLOSING DOCUMENTS, SELLER
HEREBY SPECIFICALLY DISCLAIMS ANY WARRANTY, GUARANTY, ORAL OR WRITTEN, EXPRESS
OR IMPLIED OR ARISING BY OPERATION OF LAW OR OTHERWISE, WITH RESPECT TO THE
MATTERS REFERRED TO IN THIS SECTION 14.1 AND ANY WARRANTY OF CONDITION,
HABITABILITY, MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE, IN RESPECT TO
THE PROPERTY. BUYER DECLARES AND ACKNOWLEDGES THAT THIS EXPRESS DISCLAIMER SHALL
BE CONSIDERED A MATERIAL AND INTEGRAL PART OF THIS SALE AND IS REFLECTED IN THE
CONSIDERATION PAYABLE BY BUYER HEREUNDER AND, AS AN INDUCEMENT FOR SELLER TO
PROCEED WITH THIS TRANSACTION, BUYER FURTHER DECLARES AND ACKNOWLEDGES THAT THIS
DISCLAIMER HAS BEEN BROUGHT TO THE ATTENTION OF BUYER AND EXPLAINED IN DETAIL
AND THAT BUYER HAS VOLUNTARILY AND KNOWINGLY CONSENTED THERETO.

14.2 Acceptance of Closing Documents; Waivers. Except for those matters
expressly set forth in this Agreement to survive the Closing and/or the
Apportionment Date, and except for the agreements of Seller and Buyer set forth
in the Closing Documents or otherwise entered into at the Closing, Buyer’s
acceptance of the Deed and the other Closing Documents shall be and be deemed to
be an acknowledgment by Buyer that Seller has fully performed, discharged and
complied with all of Seller’s obligations, covenants and agreements hereunder
and that Seller shall have no further liability with respect thereto.

14.3 Survival. The provisions of this Article 14 shall survive the Closing.

 

29



--------------------------------------------------------------------------------

ARTICLE 15

CONFIDENTIALITY

15.1 Confidentiality. Buyer agrees that any inspections of the Property and due
diligence documents delivered or made available to Buyer shall (i) be held in
strict confidence by Buyer and Buyer’s representatives, employees and attorneys,
(ii) not be used for any purpose other than the investigation and evaluation of
the Property by Buyer and Buyer’s representatives, employees and agents and
prospective lenders and investors, and (iii) not be disclosed, divulged or
otherwise furnished to any other person or entity except to Buyer’s attorneys,
permitted assignees, investors, prospective lenders and investors or as required
by law.

The provisions of this Article 15 shall survive the termination of this
Agreement.

ARTICLE 16

ESCROW

16.1 Escrow Terms. The Deposit shall be held in escrow by Escrow Agent in
accordance with the following terms:

(a) Escrow Agent shall deposit the Deposit in a money market account or similar
interest-bearing account at Citibank, N.A. or purchase a Treasury Bill issued by
the United States Government. Anything contained herein to the contrary
notwithstanding, any interest that shall accrue shall be for the benefit of, and
paid to, the party entitled to receive the Deposit as herein provided, as and
when such Deposit is paid;

(b) Upon Closing, Escrow Agent shall release the Deposit to Seller to be applied
in partial payment of the Purchase Price; and

(c) In the event of any termination of this Agreement pursuant to which the
Deposit is payable to (i) Seller, Escrow Agent shall pay the Deposit directly to
Seller, or (ii) Buyer, Escrow Agent shall pay the Deposit directly to Buyer
after which, in any of such events, Escrow Agent shall be released from any and
all obligations under this Agreement in respect of the Deposit.

16.1.2 Escrow Agent shall not commingle the Deposit with any funds of Escrow
Agent or others (other than, in accordance with Escrow Agent’s ordinary
operation of its attorney’s trust account for holding third-party funds in
compliance with all applicable law and ethical restrictions) and shall upon
request advise the parties of the number of the bank account in which the
deposit is made.

16.2 Duties of the Escrow Agent. It is agreed that:

16.2.1 The duties of Escrow Agent are only as herein specifically provided, and,
except for the provisions of Section 16.1 hereof, are purely ministerial in
nature, and Escrow Agent shall incur no liability whatsoever except for its
willful misconduct or gross negligence;

 

30



--------------------------------------------------------------------------------

16.2.2 In the performance of its duties hereunder, Escrow Agent shall (i) be
entitled to rely upon any document, instrument or signature believed by it to be
genuine and signed by either of the other parties or their successors or as may
be issued by any bank or institution and (ii) neither be responsible for, or
under, nor chargeable with knowledge of, the terms and conditions of any other
agreement, instrument or document executed in connection herewith, and shall be
required to act in respect of the Deposit only as provided in this Agreement;

16.2.3 Escrow Agent may assume that any person purporting to give any notice of
instruction on behalf of Buyer or Seller in accordance with the provisions of
this Agreement has been duly authorized to do so;

16.2.4 Escrow Agent shall not be bound by any modification of this Agreement
unless a fully executed copy of the same has been delivered to Escrow Agent;

16.2.5 Except as provided in Section 16.3 hereof, Seller and Buyer shall jointly
and severally reimburse and indemnify Escrow Agent for, and hold it harmless
from and against, any and all loss, liability, costs or expenses in connection
herewith, including reasonable attorneys’ fees and disbursements, incurred
without willful misconduct or gross negligence on the part of the Escrow Agent,
arising out of or in connection with its acceptance of, or the performance of
its duties and obligations under, this Agreement, as well as the reasonable
costs and expenses of defending against any claim or liability arising out of or
relating to this Agreement;

16.2.6 Upon disbursement of the Deposit being held pursuant to this Agreement in
accordance with the terms of this Agreement, Escrow Agent shall be released and
discharged from and against any and all actions, causes of action, suits, debts,
contracts, controversies, agreements, liabilities, damages, judgments, claims
and demands whatsoever, in Law or in equity by reason of, or in connection with,
this Agreement;

16.2.7 Escrow Agent shall be entitled to rely upon, and shall be fully protected
from all liability, loss, cost, damage or expense in acting or omitting to act
pursuant to, any instruction, order, judgment, certification, affidavit, demand,
notice, opinion, instrument or other writing delivered to it hereunder without
being required to determine the authenticity of such document, the correctness
of any fact stated therein, the propriety of the service thereof or the
capacity, identity or authority of any party purporting to sign or deliver such
document;

16.2.8 Escrow Agent may consult with counsel of its choice, which may include
attorneys in the firm of Loeb & Loeb LLP, and shall not be liable for any action
taken or omitted to be taken in good faith by Escrow Agent in accordance with
the advice of such counsel; and

16.2.9 Escrow Agent shall not be entitled to any fee for performing its duties
hereunder.

16.3 Disputes. Escrow Agent is acting as stakeholder only with respect to the
Deposit. Upon Closing, Escrow Agent shall release the Deposit to Seller to be
applied in partial payment of the Purchase Price and the interest accrued
thereon shall be paid to Seller in accordance with Section 2.2 hereof. In all
other cases other than Closing, unless Escrow Agent shall receive joint

 

31



--------------------------------------------------------------------------------

written authorization from Buyer and Seller regarding the delivery of the
Deposit, then prior to the release of the Deposit to Buyer or Seller, as the
case may be, Escrow Agent shall deliver a notice to Buyer and Seller that it
intends to deliver the Deposit to Buyer or Seller, as the case may be. If no
notice is received by Escrow Agent from Buyer or Seller within seven
(7) Business Days of Escrow Agent’s delivery of the notice as aforesaid
directing Escrow Agent to not so release the Deposit, then Escrow Agent shall
make the requested delivery. If there is any dispute as to whether Escrow Agent
is obligated to deliver the Deposit or as to whom the Deposit is to be
delivered, Escrow Agent shall not be required to make any delivery, but in such
event Escrow Agent shall either (x) hold the same until receipt by Escrow Agent
of an authorization in writing, signed by all of the parties having any interest
in such dispute, directing the disposition of the Deposit, or (y) in the absence
of such authorization, Escrow Agent shall hold the Deposit until the final,
non-appealable determination of the rights of the parties in an appropriate
proceeding. If such written authorization is not given, or proceedings for such
determination are not begun within thirty (30) days after a dispute arises and
diligently continued, Escrow Agent may, but is not required to, bring an
appropriate action or proceeding for leave to deposit the Deposit in a court of
competent jurisdiction pending such determination. Escrow Agent shall be
reimbursed for all reasonable costs and expenses of such action or proceeding,
including reasonable attorneys’ fees and disbursements, by the party determined
not to be entitled to the Deposit. Upon making delivery of the Deposit in the
manner provided in this Agreement, Escrow Agent shall have no further liability
hereunder.

16.4 Escrow Agent/Seller Relationship. Buyer acknowledges that Escrow Agent
represents Seller in the transactions contemplated by this Agreement and,
accordingly, agrees and consents to Escrow Agent’s continued representation of
Seller at the Closing and in the event of any dispute hereunder.

16.5 Execution by Escrow Agent. Escrow Agent has executed this Agreement solely
to evidence Escrow Agent’s receipt of the Deposit and its agreement to hold the
Deposit in escrow, and to deliver same pursuant to and in accordance with the
provisions of this Agreement.

ARTICLE 17

MISCELLANEOUS

17.1 Entire Agreement. This Agreement, the Exhibits and Schedules annexed hereto
(which are incorporated herein by reference), and any contemporaneously executed
agreements, are the entire agreement between Seller and Buyer concerning the
sale of the Property and all understandings and agreements heretofore had or
made between the parties hereto re merged in this Agreement which, together with
aforementioned agreements and other items, alone fully and completely expresses
the agreement of the parties hereto.

17.2 Modification. Except as otherwise provided herein, this Agreement may not
be changed, modified, supplemented or terminated, except by an instrument
executed by the parties hereto which are or will be affected by the terms of
such change, modification, supplement or termination. Either party hereto may
waive any of the terms and conditions of this Agreement made for its benefit,
provided such waiver is in writing and signed by the party waiving such term or
condition.

 

32



--------------------------------------------------------------------------------

17.3 Binding Agreement. Subject to the provisions of this Agreement, including
Section 17.4, the terms, covenants, agreements, conditions, representations and
warranties contained in this Agreement shall inure to the benefit of and be
binding upon the respective parties hereto. This Agreement shall not inure to
the benefit of or be enforceable by any other Person.

17.4 Assignment. Buyer shall not have the right to assign its interest in and to
this Agreement without the prior written consent of Seller, which may be granted
or denied in Seller’s sole and absolute discretion. Any transfers of any direct
or indirect beneficial interests in Buyer shall, for purposes of this
Section 17.4, be deemed to constitute an assignment by Buyer. Any assignment by
Buyer without Seller’s prior written consent shall be deemed null and void and
shall be a material default by Buyer hereunder entitling Seller, at its option,
to exercise any of its powers, privileges, rights or remedies under this
Agreement or at law or in equity. Notwithstanding anything to the contrary
contained in this Section 17.4, Buyer shall have the one-time right, without
consent by Seller, to assign this Agreement (including the Deposit and all
rights hereunder) to a Buyer Affiliate (as defined below), provided that Buyer
delivers to Seller notice of such assignment at least two (2) Business Days
prior to the Closing (which notice shall include a representation that the
proposed assignee satisfies the criteria for a Buyer Affiliate and the identity
of the Beneficial Owners of the Buyer Affiliate to enable Seller to perform its
customary searches to confirm that the representation contained in
Section 17.23.2 remains accurate), and at or prior to Closing, a fully executed
copy of the assignment and assumption agreement. “Buyer Affiliate” shall mean
any entity in which Harry Macklowe, Al Mirqab Capital SPC (and/or one or more of
its affiliates), and QInvest, LLC (and/or an individual investor advised by
QInvest, LLC) owns more than 25% of the legal and beneficial interests at the
time of the Closing. In the event that Seller consents to an assignment of this
Agreement (in its sole and absolute discretion) or in the event of an assignment
to a Buyer Affiliate, no such assignment shall relieve the named Buyer of its
obligations hereunder. Any Buyer Affiliate shall complete and deliver the
Patriot Act Disclosure Form in the form of Exhibit J attached hereto.

17.5 No Press Releases. The parties hereto agree that no press or other
publicity release or communication to the general public concerning the
transactions contemplated by this Agreement shall be issued by any party without
Buyer’s and Seller’s prior written approval, unless same is required (i) by
Governmental Authorities or (ii) to effect the transactions contemplated by this
Agreement, provided that Seller’s prior written approval shall not be
unreasonably withheld or delayed so long as such press or publicity release or
communication does not identify Seller. It is understood that the foregoing
shall not preclude either party hereto from (a) discussing the substance of the
transaction contemplated in this Agreement or any of the terms thereof with its
respective attorneys, accountants, professional consultants, prospective
investors, prospective lenders or any of their respective counsel or other
representatives, or (b) complying with applicable Laws. The terms of this
Section 17.5 shall expressly survive the Closing or the sooner termination of
this Agreement but shall not survive the expiration date of Seller’s Lease.

17.6 Illegality. If any term or provision of this Agreement or the application
thereof to any Person or circumstance shall, to any extent, be invalid or
unenforceable, the remainder of this Agreement or the application of such term
or provision to Persons or circumstances other than those as to which it is held
invalid or unenforceable, shall not be affected thereby and each

 

33



--------------------------------------------------------------------------------

term and provision of this Agreement shall be valid and enforced to the fullest
extent permitted by Law.

17.7 Choice of Law. THIS AGREEMENT AND THE EXHIBITS AND SCHEDULES ANNEXED
HERETO, SHALL BE GOVERNED BY, INTERPRETED UNDER, AND CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF NEW YORK.

17.8 Construction. The headings and captions of the various Articles and
Sections of this Agreement have been inserted solely for purposes of
convenience, are not part of this Agreement, and shall not be deemed in any
manner to modify, explain, expand or restrict any of the provisions of this
Agreement. Unless stated to the contrary, all references to Articles, Sections,
paragraphs or clauses herein shall be to the specified Article, Section,
paragraph or clause of this Agreement, and all references to Exhibits and
Schedules shall be to the specified Exhibits and Schedules attached hereto. All
Exhibits and Schedules attached hereto are made a part hereof. All terms defined
herein shall have the same meaning in the Exhibits and Schedules, except as
otherwise provided therein. All references in this Agreement to “this Agreement”
shall be deemed to include the Exhibits and Schedules attached hereto. The terms
“hereby”, “hereof”, “hereto”, “hereunder” and any similar terms as used in this
Agreement, refer to this Agreement in its entirety and not only to the
particular portion of this Agreement where the term is used. Whenever in this
Agreement provision is made for the payment of attorneys’ fees, such provision
shall be deemed to mean reasonable attorneys’ fees and paralegals’ fees. The
term “including” when used herein shall mean “including, without limitation.”
Wherever in this Agreement the singular number is used, the same shall include
the plural, and the masculine gender shall include the feminine and neuter
genders, and vice versa, as the context shall require.

17.9 Agreements Enforceable Against Named Parties Only.

17.9.1 The covenants and agreements of Buyer herein are accepted by Seller as
the covenants and agreements of the entity named as Buyer at the top of the
first page of this Agreement and of no other Person, and shall be enforceable by
Seller against Buyer and its permitted assigns, only and not against any other
Person as either disclosed or undisclosed principals.

17.9.2 The covenants and agreements of Seller herein are accepted by Buyer as
the covenants and agreements of the banking corporation named as Seller at the
top of the first page of this Agreement and of no other Persons, and shall be
enforceable by Buyer and its permitted assigns against said banking corporation
only and not against any other Persons as either disclosed or undisclosed
principals.

17.10 Ambiguities. Each party acknowledges that it and its counsel have reviewed
this Agreement, and the parties hereby agree that the normal rule of
construction to the effect that any ambiguities are to be resolved against the
drafting party shall not be employed in the interpretation of this Agreement.

17.11 Sales Tax. Any sales tax, if any, payable in respect of any Personalty
shall be the sole responsibility of Buyer and Buyer agrees to indemnify Seller
from and against any loss, cost

 

34



--------------------------------------------------------------------------------

or expense (including, but not limited to interest or penalties) Seller may
incur in connection with any sales tax due thereon. Seller and Buyer acknowledge
and agree that, although the Personalty is an integral part of the subject
transaction, no part of the Purchase Price is attributable thereto. The
provisions of this Section shall survive the Closing.

17.12 Expenses. If any legal action or other proceeding is brought for the
enforcement of this Agreement or because of an alleged dispute, breach, default
or misrepresentation in connection with any of the provisions of this Agreement,
the successful or prevailing party or parties shall be entitled to recover its
reasonable fees and costs, including reasonable attorneys’ fees, court costs and
other costs incurred in such action or proceeding, in addition to any other
relief to which it or they may be entitled. The provisions of this Section shall
survive the Closing or earlier termination of this Agreement.

17.13 Counterparts; PDF. This Agreement may be executed in counterparts, each of
which shall be deemed to be an original and all of which shall constitute one
and the same Agreement. Any signature page to any counterpart may be detached
from such counterpart without impairing the legal effect of the signatures
thereon and thereafter attached to another counterpart identical thereto except
having attached to it additional signature pages. Electronic (PDF) signatures on
this Agreement transmitted by email confirmed as received by a party shall be
binding and effective for all purposes as if original signature pages were
delivered by the parties.

17.14 Waiver of Trial by Jury. THE RESPECTIVE PARTIES HERETO SHALL AND THEY
HEREBY DO WAIVE TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM BROUGHT
BY EITHER OF THE PARTIES HERETO AGAINST THE OTHER ON ANY MATTERS WHATSOEVER
ARISING OUT OF OR IN ANY WAY CONNECTED WITH THIS AGREEMENT, OR FOR THE
ENFORCEMENT OF ANY REMEDY UNDER ANY STATUTE, EMERGENCY OR OTHERWISE. THE
PROVISIONS OF THIS SECTION SHALL SURVIVE THE CLOSING OR EARLIER TERMINATION OF
THIS AGREEMENT.

17.15 Third Party Beneficiaries. Except as expressly set forth herein, no Person
other than the parties hereto and their permitted assigns, shall have any rights
or claims under this Agreement.

17.16 Jurisdiction.

17.16.1 FOR THE PURPOSES OF ANY SUIT, ACTION OR PROCEEDING INVOLVING THIS
AGREEMENT, BUYER AND SELLER EACH HEREBY EXPRESSLY SUBMITS TO THE JURISDICTION OF
ALL FEDERAL AND STATE COURTS SITTING IN THE COUNTY OF NEW YORK IN THE STATE OF
NEW YORK AND CONSENTS THAT ANY ORDER, PROCESS, NOTICE OR MOTION OR OTHER
APPLICATION TO OR BY ANY SUCH COURT OR A JUDGE THEREOF MAY BE SERVED AS
PERMITTED BY LAW, AND BUYER AND SELLER EACH AGREES THAT SUCH COURTS SHALL HAVE
EXCLUSIVE JURISDICTION OVER ANY SUCH SUIT, ACTION OR PROCEEDING COMMENCED BY
EITHER PARTY.

 

35



--------------------------------------------------------------------------------

17.16.2 BUYER AND SELLER EACH HEREBY IRREVOCABLY WAIVES ANY OBJECTION THAT IT
MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY SUIT, ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT BROUGHT IN ANY FEDERAL
OR STATE COURT SITTING IN THE COUNTY OF NEW YORK IN THE STATE OF NEW YORK AND
HEREBY FURTHER IRREVOCABLY WAIVES ANY CLAIM THAT ANY SUCH SUIT, ACTION OR
PROCEEDING BROUGHT IN ANY SUCH COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.

17.16.3 THE PROVISIONS OF THIS SECTION SHALL SURVIVE THE CLOSING OR EARLIER
TERMINATION OF THIS AGREEMENT.

17.17 No Recording. Each party hereto covenants and agrees that it has no right
and in no event will either party record or cause to be recorded this Agreement
or any memorandum hereof or affidavit, assignment or other document relating to
this Agreement (other than a lis pendens filed/recorded in connection with
Buyer’s enforcement of its rights hereunder) and, if either party breaches the
provisions of this Section, the other party shall have the option of terminating
this Agreement and retaining the Deposit (in Seller’s case, as liquidated
damages).

17.18 Not an Offer. Notwithstanding anything herein to the contrary, it is to be
strictly understood and agreed that (a) the submission by Seller to Buyer of any
drafts of this Agreement or any correspondence with respect thereto shall (i) be
deemed submission solely for Buyer’s consideration and not for acceptance and
execution, (ii) have no binding force or effect, (iii) not constitute an option
for the purchase of the Property or conveyance of the Property by Seller to
Buyer and (iv) not confer upon Buyer or any other party any title or estate in
the Property, (b) the terms and conditions of this Agreement shall not be
binding upon either party hereto in any way unless and until it is
unconditionally executed and delivered by both parties in their respective sole
and absolute discretion and all conditions precedent to the effectiveness
thereof including, but not limited to, the delivery of the Deposit to Escrow
Agent, shall have been fulfilled or waived in writing, and (c) if this Agreement
is not so executed and delivered for any reason whatsoever (including, without
limitation, either party’s willful or other refusal to do so or bad faith),
neither party shall be liable to the other with respect to this Agreement on
account of any written, oral or parole representations, negotiations, or drafts,
comments or correspondence between the parties or their respective agents or
representatives on any legal or equitable theory (including, without limitation,
part performance, promissory estoppel, undue enrichment, detrimental reliance,
breach of good faith negotiation obligation or otherwise)

17.19 Failure of Deposit. If the payment made on account of the Deposit is by
check, and if such check fails collection in due course, and such failure is not
corrected by Buyer within two (2) Business Days after notice of such failure,
Seller, at its option, may declare this Agreement null, void and of no force and
effect, and may pursue its remedies against Buyer upon such check or in any
other manner permitted by law, such remedies being cumulative.

17.20 No Waiver. Except as may otherwise be expressly provided herein, the
failure of either party hereto to seek redress for any breach, or to insist upon
the strict performance, of any covenant or condition of this Agreement by the
other shall not be, or be deemed to be, a waiver of the breach or failure to
perform (unless the time specified herein for the exercise of such right,

 

36



--------------------------------------------------------------------------------

or satisfaction of such condition, has expired), nor prevent a subsequent act or
omission in violation of, or not strictly complying with, the terms hereof from
constituting a default hereunder.

17.21 No Survival. Except as otherwise expressly provided to the contrary in
this Agreement, the delivery and acceptance of the Deed at the Closing shall be
deemed to constitute full compliance by Seller with all of the terms, conditions
and covenants of this Agreement on Seller’s part to be performed, and the
representations, warranties, covenants or other obligations of Seller set forth
in this Agreement shall not survive the Closing, and no action based thereon
shall be commenced after the Closing.

17.22 Tax Free Exchange. Either party (the “Exchangee”) acknowledges that the
other party (the “Exchangor”) may wish to utilize the transaction contemplated
by this Agreement as part of a tax free exchange under Section 1031 of the
Internal Revenue Code of 1986, as amended. Exchangee shall reasonably cooperate
with Exchangor and any qualified intermediary selected by Exchangor, at
Exchangor’s sole cost and expense, in Exchangor’s efforts to effectuate and
coordinate the Closing as part of such a tax free exchange, provided that
(i) Exchangor shall pay all out-of-pocket costs or expenses incurred by
Exchangee directly as a result of such exchange; (ii) Exchangee shall not be
required to purchase any replacement property in connection with any such
exchange or incur any liability to any third party as a result of such exchange;
(iii) the Closing will not be postponed, other than as may be permitted under
this Agreement, due to such exchange; (iv) such exchange shall have no adverse
tax or other economic impact on the Exchangee; and (v) the Exchangor shall
indemnify and hold harmless the Exchangee from any and all cost, claim,
liability, damage or expense incurred by the Exchangee as a result of such
exchange. Exchangor may assign this Agreement and its rights hereunder to any
qualified intermediary for the purpose of completing a tax free exchange under
Section 1031 of the Internal Revenue Code of 1986, as amended. In the event of
such an assignment, the documents and instruments to be delivered by Exchangee
at the Closing shall, at such qualified intermediary’s option, be delivered to
such qualified intermediary or its designee.

17.23 Patriot Act.

17.23.1 Disclosure. At the Closing, Buyer shall execute and deliver to Seller a
disclosure form in the form of Exhibit J attached hereto (“Patriot Act
Disclosure Form”) setting forth the information required by the form for each
individual and entity that owns a direct or indirect legal or beneficial
interest in Buyer (each, a “Beneficial Owner”).

17.23.2 Representation. Neither the Buyer nor any Beneficial Owner (i) is listed
on the Specially Designated Nationals and Blocked Persons List maintained by the
Office of Foreign Assets Control, Department of the Treasury or is the subject
or target of any other Sanctions (defined below), (ii) is in violation of any
Anti-Terrorism Law (defined below), (iii) is under investigation by any
governmental authority for (or has been charged with) violating any
Anti-Terrorism Law, or (iv) has been notified that any of its or their assets
have been “frozen” by any governmental authority.

As used herein,

 

37



--------------------------------------------------------------------------------

“Anti Terrorism Law” means any Law related to money laundering or financing
terrorism including, without limitation, (a) the Patriot Act, (b) The Currency
and Foreign Transactions Reporting Act (31 U.S.C. §§ 5311-5330 and 12 U.S.C. §§
1818(s), 1820(b) and 1951-1959) (also known as the “Bank Secrecy Act”), (c) the
Trading With the Enemy Act (50 U.S.C. § 1 et seq.), and (d) Executive Order
13224 (effective September 24, 2001).

“Sanctions” means sanctions administered or enforced by (a) the US Department of
the Treasury’s Office of Foreign Assets Control, (b) the US Department of State,
(c) the United Nations Security Council, (d) the European Union, (e) Her
Majesty’s Treasury of the United Kingdom, and (f) other relevant sanctions
authority.

 

38



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first above written.

 

SELLER:

 

THE BANK OF NEW YORK MELLON

By:  

/s/ Dean M. Steigauf

Name:   Dean M. Steigauf Title:   Managing Director

PURCHASE AND SALE AGREEMENT – ONE WALL STREET



--------------------------------------------------------------------------------

BUYER:

 

MIP ONE WALL STREET ACQUISITION LLC

By:  

/s/ Harry Macklowe

  Harry Macklowe   Authorized Signatory

PURCHASE AND SALE AGREEMENT – ONE WALL STREET



--------------------------------------------------------------------------------

For Purposes of Article 16:

 

The undersigned Escrow Agent hereby acknowledges receipt of the Deposit and
agrees that it shall hold the same, and any interest accruing thereon, if any,
in escrow pursuant to the provisions of Article 16 hereof.

 

LOEB & LOEB LLP

Escrow Agent

By:  

/s/ Raymond A. Sanseverino

  Raymond A. Sanseverino, partner

PURCHASE AND SALE AGREEMENT – ONE WALL STREET



--------------------------------------------------------------------------------

SCHEDULE 1

DEFINITIONS

For all purposes of this Agreement, the following terms shall have the
respective meanings specified below:

“Additional Rents” means additional percentage, tax, overage and escalation
rents, insurance charges, rubbish removal charges, sprinkler charges, water
charges, utility charges, HVAC charges, electricity charges and other similar
amounts payable under the Leases as well as all amounts deemed to be additional
rent or Additional Rent under the Leases and all other amounts payable to Tenant
under the Leases.

“Agreement” means this Agreement, the Exhibits and Schedules and all amendments,
modifications and extensions hereto and thereto.

“Apportionment Date” shall have the meaning set forth in Section 4.1.

“Assumed Contracts” shall have the meaning set forth in Section 5.1.8.

“Bargaining Unit Employees” shall mean those individuals who are employees of
Seller (or its managing agent) at the Property and who are represented by The
International Union of Operating Engineers, Local 94-94A-94B, AFL-CIO, and
covered by a collective bargaining agreement.

“Beneficial Owner” shall have the meaning set forth in Section 17.23.1.

“Broker” shall have the meaning set forth in Article 11.

“Building” shall have the meaning set forth in Section 2.1.

“Business Day” means each day, except Saturdays, Sundays and all days observed
by the federal government as legal holidays and/or which commercial banks in New
York State are not required or authorized to be closed for business.

“Buyer” shall have the meaning set forth in the preamble.

“Buyer-Related Parties” means, individually and collectively, and to the extent
applicable, (i) Buyer, (ii) affiliates of Buyer, (iii) the shareholders,
officers, directors, employees, members and constituent partners of Buyer and/or
of any direct or indirect partner or member of or corporate joint-venturer with
Buyer, and/or of any affiliate of Buyer, and (iv) permitted assigns of Buyer.

“Buyer Title Costs” means an amount equal to the actual charges incurred by
Buyer for examination of title to the Property and for the cost of an update of
the Survey, if any.

“Closing” shall have the meaning set forth in Article 8.



--------------------------------------------------------------------------------

“Closing Date” shall have the meaning set forth in Article 8.

“Closing Documents” shall have the meaning set forth in Section 9.1.2.

“Commitment” shall have the meaning set forth in Section 3.2.1.

“Condemnation” shall have the meaning set forth in Section 2.1.

“Contract Counterparties” shall have the meaning set forth in Section 5.1.8.

“Deed” means the bargain and sale deed, without covenants against grantor’s
acts, to the Property to be delivered by Seller to Buyer pursuant to
Section 9.1.1 in the form of Exhibit A attached hereto. For convenience, Seller
may omit from the Deed the recital of any or all of the “subject to” clauses
herein contained and/or any other title exceptions, defects or objections which
have been waived or consented to by Buyer pursuant to and in accordance with
this Agreement.

“Deposit” shall have the meaning set forth in Section 2.2.1.

“Diligence Website” means the website created and administered through
IntraLinks with respect to the Property.

“Effective Date” shall have the meaning set forth in the introductory paragraph
of page 1 of this Contract.

“Escrow Agent” means the law firm of Loeb & Loeb LLP, having an office at 345
Park Avenue, New York, New York 10154.

“Estoppel Certificate” shall have the meaning set forth in Section 7.3.6.

“Exchangee” shall have the meaning set forth in Section 17.22.

“Exchangor” shall have the meaning set forth in Section 17.22.

“FIRPTA Certificate” shall have the meaning set forth in Schedule 9.1.1.

“Existing Leases” shall have the meaning set forth in Section 7.2.1.

“Governmental Authority” shall have the meaning set forth in Section 3.3.11.

“Hazardous Material” shall mean all materials and substances now or hereafter
subject to any Environmental Laws, including (i) all substances which are
designated pursuant to Section 311(b)(2)(A) of the Federal Water Pollution
Control Act (“FWPCA”), 33 U.S.C. § 1251, et seq., (ii) any element, compound,
mixture, solution, or substance which is designated pursuant to Section 102 of
the Comprehensive Environmental Response, Compensation and Liability Act
(“CERCLA”), 42 U.S.C. § 9601, et seq., (iii) any hazardous waste having the
characteristics which are identified under or listed pursuant to Section 3001 of
the Resource Conservation and Recovery Act, 42 U.S.C. § 6901, et seq., (iv) any
toxic pollutant listed under Section 307(a) of FWPCA, (v) any hazardous air
pollutant which is listed under Section 112 of the Clean Air Act,



--------------------------------------------------------------------------------

42 U.S.C. § 7401, et seq., (vi) any imminently hazardous chemical substance or
mixture with respect to which action has been taken pursuant to Section 7 of the
Toxic Substances Control Act, 15 U.S.C. § 2601, et seq., (vii) “hazardous
materials” within the meaning of the Hazardous Materials Transportation Act, 49
U.S.C. § 5101, et seq., (viii) any element or compound contained in the list of
hazardous substances adopted by the United States Environmental Protection
Agency (“EPA”) or by the New York Department of Environmental Conservation
(“DEC”), (ix) petroleum or petroleum by-products, (x) asbestos containing
materials, (xi) any radioactive material or substance, (xii) all toxic wastes,
hazardous wastes and hazardous substances as defined by, used in, controlled by,
or subject to all implementing regulations adopted and publications promulgated
pursuant to the foregoing statutes, and (xiii) any other hazardous or toxic
substance or pollutant identified in or regulated under any other applicable
federal, state or local Environmental Laws.

“Land” shall have the meaning set forth in Section 2.1.

“Law” means any law, rule, code, regulation, ordinance, moratorium, injunctive
proceeding, restriction or similar matter imposed by any federal, state,
municipal or local government or any public or quasi-public board, authority,
commission, agency or department thereof having jurisdiction over the Property,
or any portion thereof and/or Buyer or Seller.

“Leases” shall have the meaning set forth in Section 7.2.1.

“Licenses and Permits” shall mean any and all transferable permits, licenses,
approvals, authorization and certificates required or used in connection with
the ownership, use, maintenance, operation and occupancy of the Property.

“Losses” shall mean any damages, losses, claims, encumbrances, deficiencies,
costs and expenses, including, without limitation, reasonable attorneys’ fees
and other costs and expenses incident to any claim.

“Material Breach Threshold” shall have the meaning set forth in Section 7.5.

“Material Part” shall have the meaning set forth in Section 13.2.

“New Lease” shall have the meaning set forth in Section 5.1.3.

“Non-Permitted Exceptions” shall have the meaning set forth in Section 3.2.1.

“Notices” shall have the meaning set forth in Article 10.

“Patriot Act Disclosure Form” shall have the meaning set forth in
Section 17.23.1.

“Permitted Exceptions” shall have the meaning set forth in Section 3.3.

“Person” means an individual, corporation, partnership, limited liability
company, limited liability partnership, joint venture, association, joint stock
company, trust,



--------------------------------------------------------------------------------

unincorporated organization or the federal government or any state or local
government or any agency or political subdivision thereof.

“Personalty” shall mean the fixtures, equipment, machinery, inventory,
appliances and other items of movable property (and replacements thereof) now
owned or hereafter acquired by Seller and located in or upon, and used in
connection with, the operation of the Property. For the avoidance of doubt, the
Personalty does not include any personal property owned or leased by Tenants or
other third parties or owned or leased by Seller but which is not used in the
operation of the Property (as distinguished from property used by Seller in
connection with the occupancy of its premises in the Building).

“Premises” shall have the meaning set forth in Section 2.1.

“Property” shall have the meaning set forth in Section 2.1.

“Purchase Price” shall have the meaning set forth in Section 2.2.1.

“Removal Amount” shall have the meaning set forth in Section 3.2.1.

“Rents” means fixed minimum rent and Additional Rents.

“Report” shall have the meaning set forth in Section 3.2.1.

“RE Tax Return” shall have the meaning set forth in Section 4.9.

“Scheduled Adjourned Closing Date” shall have the meaning set forth in Article
8.

“Scheduled Closing Date” shall have the meaning set forth in Article 8.

“Security Deposit” shall have the meaning set forth in Section 7.2.1.

“Seller” shall have the meaning set forth in the preamble.

“Seller Estoppel” shall have the meaning set forth in Section 7.3.6.

“Seller-Related Parties” means individually and collectively, Seller and its
employees, agents, representatives and contractors and affiliates of Seller.

“Service Contracts” shall mean means any written or oral service, maintenance,
landscaping, operating, repair, equipment lease, employment, management, supply,
construction or other similar contract or agreement relating to the operation or
maintenance of the Property, together with all amendments and modifications
thereof in effect from time to time.

“Supplemental Title Objection Notice” shall have the meaning set forth in
Section 3.2.1.

“Survey” means the survey prepared by Earl B. Lovell – S.P. Belcher, Inc. dated
May 16, 1966, as updated by visual examination made on February 3, 2014.



--------------------------------------------------------------------------------

“Tenant” shall mean the tenant under the Chase Lease and the Newsstand Lease (as
applicable) more particularly described herein or any Tenant under any New
Lease.

“Title Company” shall mean First American Title Insurance Company and/or such
other nationally-recognized title company or title companies as Buyer may elect.

“Transfer Taxes” shall have the meaning set forth in Section 4.8.

“Unassumed Contracts” shall have the meaning set forth in Section 5.1.8.

“Violations” shall have the meaning set forth in Section 3.3.11.